                         THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 SEVEN NETWORKS, LLC,                          §
                                               §
 v.                                            §     CASE NO. 2:19-CV-115-JRG
                                               §
 APPLE INC.                                    §
                                               §

                                 CLAIM CONSTRUCTION
                                MEMORANDUM AND ORDER

       Before the Court is the Opening Claim Construction Brief (Dkt. No. 97) filed by Plaintiff

SEVEN Networks, LLC (“Plaintiff” or “SEVEN”). Also before the Court are the Responsive

Claim Construction Brief (Dkt. No. 100) filed by Defendant Apple Inc. (“Defendant” or “Apple”)

as well as Plaintiff’s reply (Dkt. No. 102).

       The Court held a hearing on March 13, 2020.




                                               -1-
                                                           Table of Contents

I. BACKGROUND ....................................................................................................................... 4
II. LEGAL PRINCIPLES ........................................................................................................... 4
III. AGREED TERMS................................................................................................................. 9
IV. DISPUTED TERMS IN U.S. PATENT NO. 10,110,534 .................................................... 9
   A. “message” ........................................................................................................................... 10
   B. “stored” ............................................................................................................................... 11
   C. “receiving/receive a second connection associated with the second device” ..................... 15
V. DISPUTED TERMS IN U.S. PATENT NO. 9,516,127 ..................................................... 18
   D. “optimize” Terms ................................................................................................................ 18
   E. “the power save mode is based on a battery level of the mobile device” ........................... 22
VI. DISPUTED TERMS IN U.S. PATENT NO. 9,603,056 .................................................... 26
   F. “backlight” ........................................................................................................................... 26
VII. DISPUTED TERMS IN U.S. PATENT NO. 10,091,734 ................................................ 27
   G. “block,” “blocking,” and “blocked”.................................................................................... 27
VIII. DISPUTED TERMS IN U.S. PATENT NO. 9,438,550 ................................................. 28
   H. “a predetermined amount” .................................................................................................. 28
   I. “application data request”..................................................................................................... 32
IX. DISPUTED TERMS IN U.S. PATENT NO. 10,027,619 .................................................. 36
   J. “service activation code” ...................................................................................................... 36
X. DISPUTED TERMS IN U.S. PATENT NO. 9,473,914 ..................................................... 39
   K. “automatically transmitting” and “automatically transmitted” ........................................... 40
XI. DISPUTED TERMS IN U.S. PATENTS NO. 10,135,771 AND 9,712,476 ..................... 43
   L. “security association” .......................................................................................................... 43
   M. “token” ............................................................................................................................... 47
   N. “receiving a token issued by an intermediary server” ........................................................ 52
   O. The Preamble of Claims 13 and 23 of the ’476 Patent ....................................................... 55
XII. DISPUTED TERMS IN U.S. PATENT NO. 9,369,539 .................................................. 60
   P. “delayed for download” ....................................................................................................... 60
XIII. DISPUTED TERMS IN U.S. PATENTS NO. 9,769,176 AND 10,243,962 .................. 61
   Q. “registration information” ................................................................................................... 62
XIV. DISPUTED TERMS IN U.S. PATENT NO. 10,039,029 ............................................... 66
   R. “a mobile device having an established multiplexed connection for optimizing
       communications” ................................................................................................................ 66
   S. “established multiplexed connection” ................................................................................. 69
   T. “activity session” ................................................................................................................. 74

                                                                     -2-
 U. “wherein the data is fetched if the fetching is enabled by the user selection for the
     application” ......................................................................................................................... 78
XV. PROCESSOR TERMS ...................................................................................................... 81
 V. “processor configured” and Similar Terms......................................................................... 82
XVI. CONCLUSION ............................................................................................................... 102




                                                                    -3-
                                        I. BACKGROUND

        Plaintiff alleges infringement of United States Patents No. 7,426,730, 9,369,539,

9,438,550, 9,473,914, 9,516,127, 9,603,056, 9,608,968, 9,648,557, 9,712,476, 9,712,986,

9,769,176, 10,027,619, 10,039,029, 10,091,734, 10,110,534, 10,135,771, and 10,243,962

(collectively, “the patents-in-suit”; individually, each patent-in-suit is referred to by its last three

digits, such as “the ’730 Patent”). (Dkt. No. 97, Exs. A–P).

        Herein, the Court addresses the patents-in-suit as to which the parties submit claim

construction disputes. The parties note that they submit no disputed terms as to the ’968 Patent

and the ’557 Patent. (Dkt. No. 82, Ex. B, at 27.)

        The Court previously construed disputed terms in the ’127 Patent in SEVEN Networks,

LLC v. Google LLC, et al., No. 2:17-CV-442, Dkt. No. 342, 2018 WL 5263271 (E.D. Tex. Oct. 23,

2018) (“Google,” also sometimes referred to as “Google/Samsung”).

                                    II. LEGAL PRINCIPLES

        It is understood that “[a] claim in a patent provides the metes and bounds of the right which

the patent confers on the patentee to exclude others from making, using or selling the protected

invention.” Burke, Inc. v. Bruno Indep. Living Aids, Inc., 183 F.3d 1334, 1340 (Fed. Cir. 1999).

Claim construction is clearly an issue of law for the court to decide. Markman v. Westview

Instruments, Inc., 52 F.3d 967, 970–71 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370 (1996).

        “In some cases, however, the district court will need to look beyond the patent’s intrinsic

evidence and to consult extrinsic evidence in order to understand, for example, the background

science or the meaning of a term in the relevant art during the relevant time period.” Teva Pharm.

USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015) (citation omitted). “In cases where those

subsidiary facts are in dispute, courts will need to make subsidiary factual findings about that



                                                 -4-
extrinsic evidence. These are the ‘evidentiary underpinnings’ of claim construction that we

discussed in Markman, and this subsidiary factfinding must be reviewed for clear error on appeal.”

Id. (citing 517 U.S. 370).

       To ascertain the meaning of claims, courts look to three primary sources: the claims, the

specification, and the prosecution history. Markman, 52 F.3d at 979. The specification must

contain a written description of the invention that enables one of ordinary skill in the art to make

and use the invention. Id. A patent’s claims must be read in view of the specification, of which

they are a part. Id. For claim construction purposes, the description may act as a sort of dictionary,

which explains the invention and may define terms used in the claims. Id. “One purpose for

examining the specification is to determine if the patentee has limited the scope of the claims.”

Watts v. XL Sys., Inc., 232 F.3d 877, 882 (Fed. Cir. 2000).

       Nonetheless, it is the function of the claims, not the specification, to set forth the limits of

the patentee’s invention. Otherwise, there would be no need for claims. SRI Int’l v. Matsushita

Elec. Corp., 775 F.2d 1107, 1121 (Fed. Cir. 1985) (en banc). The patentee is free to be his own

lexicographer, but any special definition given to a word must be clearly set forth in the

specification. Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1388 (Fed. Cir. 1992).

Although the specification may indicate that certain embodiments are preferred, particular

embodiments appearing in the specification will not be read into the claims when the claim

language is broader than the embodiments. Electro Med. Sys., S.A. v. Cooper Life Sciences, Inc.,

34 F.3d 1048, 1054 (Fed. Cir. 1994).

       This Court’s claim construction analysis is substantially guided by the Federal Circuit’s

decision in Phillips v. AWH Corporation, 415 F.3d 1303 (Fed. Cir. 2005) (en banc). In Phillips,

the court set forth several guideposts that courts should follow when construing claims. In



                                                -5-
particular, the court reiterated that “the claims of a patent define the invention to which the patentee

is entitled the right to exclude.” Id. at 1312 (quoting Innova/Pure Water, Inc. v. Safari Water

Filtration Sys., Inc., 381 F.3d 1111, 1115 (Fed. Cir. 2004)). To that end, the words used in a claim

are generally given their ordinary and customary meaning. Id. The ordinary and customary

meaning of a claim term “is the meaning that the term would have to a person of ordinary skill in

the art in question at the time of the invention, i.e., as of the effective filing date of the patent

application.” Id. at 1313. This principle of patent law flows naturally from the recognition that

inventors are usually persons who are skilled in the field of the invention and that patents are

addressed to, and intended to be read by, others skilled in the particular art. Id.

        Despite the importance of claim terms, Phillips made clear that “the person of ordinary

skill in the art is deemed to read the claim term not only in the context of the particular claim in

which the disputed term appears, but in the context of the entire patent, including the

specification.” Id. Although the claims themselves may provide guidance as to the meaning of

particular terms, those terms are part of “a fully integrated written instrument.” Id. at 1315

(quoting Markman, 52 F.3d at 978). Thus, the Phillips court emphasized the specification as being

the primary basis for construing the claims. Id. at 1314–17. As the Supreme Court stated long

ago, “in case of doubt or ambiguity it is proper in all cases to refer back to the descriptive portions

of the specification to aid in solving the doubt or in ascertaining the true intent and meaning of the

language employed in the claims.” Bates v. Coe, 98 U.S. 31, 38 (1878). In addressing the role of

the specification, the Phillips court quoted with approval its earlier observations from Renishaw

PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998):

        Ultimately, the interpretation to be given a term can only be determined and
        confirmed with a full understanding of what the inventors actually invented and
        intended to envelop with the claim. The construction that stays true to the claim



                                                 -6-
       language and most naturally aligns with the patent’s description of the invention
       will be, in the end, the correct construction.

Phillips, 415 F.3d at 1316. Consequently, Phillips emphasized the important role the specification

plays in the claim construction process.

       The prosecution history also continues to play an important role in claim interpretation.

Like the specification, the prosecution history helps to demonstrate how the inventor and the

United States Patent and Trademark Office (“PTO”) understood the patent. Id. at 1317. Because

the file history, however, “represents an ongoing negotiation between the PTO and the applicant,”

it may lack the clarity of the specification and thus be less useful in claim construction proceedings.

Id. Nevertheless, the prosecution history is intrinsic evidence that is relevant to the determination

of how the inventor understood the invention and whether the inventor limited the invention during

prosecution by narrowing the scope of the claims. Id.; see Microsoft Corp. v. Multi-Tech Sys.,

Inc., 357 F.3d 1340, 1350 (Fed. Cir. 2004) (noting that “a patentee’s statements during

prosecution, whether relied on by the examiner or not, are relevant to claim interpretation”).

       Phillips rejected any claim construction approach that sacrificed the intrinsic record in

favor of extrinsic evidence, such as dictionary definitions or expert testimony. The en banc court

condemned the suggestion made by Texas Digital Systems, Inc. v. Telegenix, Inc., 308 F.3d 1193

(Fed. Cir. 2002), that a court should discern the ordinary meaning of the claim terms (through

dictionaries or otherwise) before resorting to the specification for certain limited purposes.

Phillips, 415 F.3d at 1319–24. According to Phillips, reliance on dictionary definitions at the

expense of the specification had the effect of “focus[ing] the inquiry on the abstract meaning of

words rather than on the meaning of claim terms within the context of the patent.” Id. at 1321.

Phillips emphasized that the patent system is based on the proposition that the claims cover only

the invented subject matter. Id.

                                                 -7-
       Phillips does not preclude all uses of dictionaries in claim construction proceedings.

Instead, the court assigned dictionaries a role subordinate to the intrinsic record. In doing so, the

court emphasized that claim construction issues are not resolved by any magic formula. The court

did not impose any particular sequence of steps for a court to follow when it considers disputed

claim language. Id. at 1323–25. Rather, Phillips held that a court must attach the appropriate

weight to the intrinsic sources offered in support of a proposed claim construction, bearing in mind

the general rule that the claims measure the scope of the patent grant.

       The Supreme Court of the United States has “read [35 U.S.C.] § 112, ¶ 2 to require that a

patent’s claims, viewed in light of the specification and prosecution history, inform those skilled

in the art about the scope of the invention with reasonable certainty.” Nautilus, Inc. v. Biosig

Instruments, Inc., 572 U.S. 898, 910, 134 S. Ct. 2120, 2129 (2014). “A determination of claim

indefiniteness is a legal conclusion that is drawn from the court’s performance of its duty as the

construer of patent claims.” Datamize, LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1347 (Fed.

Cir. 2005) (citations and internal quotation marks omitted), abrogated on other grounds by

Nautilus, 134 S. Ct. 2120. “Indefiniteness must be proven by clear and convincing evidence.”

Sonix Tech. Co. v. Publ’ns Int’l, Ltd., 844 F.3d 1370, 1377 (Fed. Cir. 2017).

       In general, prior claim construction proceedings involving the same patents-in-suit are

“entitled to reasoned deference under the broad principals of stare decisis and the goals articulated

by the Supreme Court in Markman, even though stare decisis may not be applicable per se.”

Maurice Mitchell Innovations, LP v. Intel Corp., No. 2:04-CV-450, 2006 WL 1751779, at *4 (E.D.

Tex. June 21, 2006) (Davis, J.); see TQP Development, LLC v. Intuit Inc., No. 2:12-CV-180, 2014

WL 2810016, at *6 (E.D. Tex. June 20, 2014) (Bryson, J.) (“[P]revious claim constructions in

cases involving the same patent are entitled to substantial weight, and the Court has determined



                                                -8-
that it will not depart from those constructions absent a strong reason for doing so.”); see also

Teva, 135 S. Ct. at 839–40 (“prior cases will sometimes be binding because of issue preclusion

and sometimes will serve as persuasive authority”) (citation omitted); Finisar Corp. v. DirecTV

Grp., Inc., 523 F.3d 1323, 1329 (Fed. Cir. 2008) (noting “the importance of uniformity in the

treatment of a given patent”) (quoting Markman v. Westview Instruments, Inc., 517 U.S. 370, 390

(1996)).

                                      III. AGREED TERMS

          In their December 20, 2019 P.R. 4-3 Joint Claim Construction and Prehearing Statement

(Dkt. No. 82, Ex. A) and in their March 2, 2020 Joint Claim Construction Chart Pursuant to P.R. 4-

5(d) (Dkt. No. 104-1, at 40, 66 & 85), the parties submitted the following agreements:

                        Term                                    Agreed Construction

 “is send”                                         “is sent”

 (’176 Patent, Claims 1, 14)

 “connectivity rule”                               “rule regarding connecting to a network”

 (’557 Patent, Claims 1, 14)

 “remote device”                                   “a computing device that is physically distinct
                                                   from the claimed device”
 (’619 Patent, Claims 22, 37, 51)


                   IV. DISPUTED TERMS IN U.S. PATENT NO. 10,110,534

          The ’534 Patent, titled “Connection Architecture for a Mobile Network,” issued on October

23, 2018, and bears an earliest priority date of January 8, 2002. The Abstract of the ’534 Patent

states:

          A mobile device for accessing content stored on a remote server over a mobile
          network includes a processor configured to direct the mobile device to send a
          request directing a management server to initiate a transaction.


                                                -9-
A. “message”

 Plaintiff’s Proposed Construction                 Defendant’s Proposed Construction

 “communication”                                   “communication containing content from a
                                                   user, such as email data, calendar data, contact
                                                   information data, task data, notes data,
                                                   electronic document data, user file data or any
                                                   other type of data from a user”

(Dkt. No. 82, Ex. B, at 52; Dkt. No. 97, at 1.) The parties submit that this term appears in Claims

1, 2, 6, 10, 11, 12, 16, and 20 of the ’534 Patent. (Dkt. No. 82, Ex. B, at 52.)

        Plaintiff argues that Defendant’s proposal contradicts the specification and the claims.

(Dkt. No. 97, at 1–2.) For example, Plaintiff cites Claim 1 and argues that “[a] simple message

comprising a data query is not user content, such as email data or calendar data, as improperly

required by Apple’s construction.” (Id., at 2.) Plaintiff also argues claim differentiation as to

Claim 2. (Id.)

        Defendant responds that “[i]n an effort to narrow disputes, Apple is no longer seeking

construction of ‘message.’” (Dkt. No. 100, at 37.) Plaintiff’s reply brief does not address this

term. (See Dkt. No. 102.) At the March 13, 2020 hearing, the parties presented no oral arguments

as to this term.

        Because Defendant no longer requests construction of this term, and because the parties’

proposed constructions reflect agreement that a “message” is a “communication,” the Court hereby

construes “message” to mean “communication.”




                                               - 10 -
B. “stored”

    Plaintiff’s Proposed Construction                    Defendant’s Proposed Construction

    Plain and ordinary meaning; to the extent Plain and ordinary meaning, which is “placed
    construction is necessary “placed or retained in or retained in a device for potential future
    a device”                                        use” 1

(Dkt. No. 82, Ex. B, at 51; Dkt. No. 97, at 3; Dkt. No. 100, at 36; Dkt. No. 104-1, at 2.) The parties

submit that this term appears in Claims 1 and 11. (Id.)

          (1) The Parties’ Positions

          Plaintiff argues that “stored” “is a well-understood term that needs no construction,” and

“[t]o the extent the Court construes this term, only SEVEN’s construction is consistent with the

plain and ordinary meaning of ‘stored’ as shown by multiple technical dictionaries, including those

cited by Apple.” (Dkt. No. 97, at 3.) Plaintiff argues that the general-purpose dictionaries cited

by Defendant do not define “stored” in the relevant technical context. (Id., at 5.) Plaintiff submits

that “SEVEN’s construction is also consistent with the intrinsic evidence.” (Id., at 4.)

          Defendant responds that its proposed construction is supported by contemporaneous

dictionary definitions as well as by surrounding claim language, which recites storing the data so

that a device can later send a query for that stored data. (Dkt. No. 100, at 36–37.) Defendant also

submits that “Apple’s construction does not require that the stored data is actually used, only that

it is stored for use in the future.” (Id., at 37.)

          Plaintiff replies that “[i]f construction is necessary, adding ‘for potential future use’ is

vague and unnecessary.” (Dkt. No. 102, at 1.) Plaintiff also argues: “In IPRs [(Inter Partes

Reviews)], Apple argues data can be ‘temporarily’ stored, but here Apple argues that data that



1
  Defendant previously proposed: “Plain and ordinary meaning, which is ‘to leave or keep for
future use.’” (Dkt. No. 82, Ex. B, at 51.)

                                                     - 11 -
‘momentarily passes through the phone’s camera’ is not stored. Apple’s arbitrary temporary

versus momentary distinction has no support.” (Id. (citations omitted).)

       At the March 13, 2020 hearing, the parties presented no oral arguments as to this term.

       (2) Analysis

       As a threshold matter, Plaintiff cites constructions of the term “stored” in other patents, 2

but “claims of unrelated patents must be construed separately.” e.Digital Corp. v. Futurewei

Techs., Inc., 772 F.3d 723, 727 (Fed. Cir. 2014). The other constructions cited by Plaintiff are

therefore of limited, if any, persuasive value in the present case.

       Claim 1 of the ’534 Patent, for example, recites (emphasis added):

       1. A server that manages transactions between first and second devices, the server
       comprising:
              a communication interface;
              a processor communicatively coupled to the communication interface; and
              a memory communicatively coupled to the processor, the memory
       containing instructions executable by the processor, whereby the server is operable
       to:
                  receive a first connection associated with a first device;
                  receive a first message from the first device over the first
                      connection;
                  generate a second message for a second device based on the
                      first message from the first device;
                  send the second message to the second device;
                  receive a second connection associated with the second
                      device, wherein the first connection includes a
                      connection that is initiated by the first device, wherein
                      the second connection includes a connection that is
                      initiated by the second device;
                  receive a third message from the second device, wherein the
                      third message is generated by the second device in
                      response to receipt of the second message, wherein the
                      third message contains a latest version of data stored at

2
  See Positive Techs. Inc. v. Toshiba Am. Consumer Prods., LLC, No. 2:07-CV-67, 2008 WL
2627687, at *5 (E.D. Tex. July 1, 2008) (“‘storing’ recites a well-understood function to one of
skill in the art”); see also Fisher-Rosemount Sys., Inc. v. Invensys Sys., Inc., No. A–13–CA–587–
SS, 2015 WL 1275910, at *9 (W.D. Tex. Mar. 19, 2015) (“Invensys concedes ‘storing an
indication’ has a well-understood meaning to a person of ordinary skill in the art.”).

                                                - 12 -
                         the second device and wherein the first message
                         comprises a data query that is transmitted from the first
                         device for the latest version of the data stored at the
                         second device;
                      generate a fourth message, wherein the fourth message
                         includes data from the third message; and
                      send the fourth message to the first device over the first
                         connection.

       The recital of a “data query” for the “latest version of the data stored” suggests that “stored”

data can be subsequently retrieved. The other independent claim here at issue, Claim 11 of the

’534 Patent, is similar in this regard. The specification discloses that “Fig. 5 is a block diagram

showing how data is stored in a mobile device,” and “[t]he mobile client 98 can store the last

received contact list portion 112 in memory 100,” and “when the mobile device 21 goes off-line,

a user is still able to view the latest information received from personal client 40.” ’534 Patent at

2:19–20 & 7:36–44 (emphasis added).

       The parties cite various dictionary definitions, such as technical dictionaries that define

“store” as follows:

       store (A) A device into which data can be placed, in which they can be retained,
       and from which they can be retrieved. Note: This term is the equivalent of the term
       storage in British (U.K.) usage. (B) To place data into a device as in definition (A).
       (C) To retain data in a device as in definition (A).

(Dkt. No. 97, Ex. S, The Authoritative Dictionary of IEEE Standards Terms 1113 (7th ed. 2000)

(emphasis modified).)

       store — 1. To retain information in a device from which the information can later
       be withdrawn. 2. To introduce information into the device in (1) above.
       3. A British synonym for storage.

(Id., Ex. T, Modern Dictionary of Electronics 739 (7th ed. 1999).)

       The parties also discuss a general-purpose dictionary that defines “store” as a verb as

meaning “to place or leave in a location (as a warehouse, or library, or computer memory) for



                                                 - 13 -
preservation or later use or disposal” and as a noun as meaning “something that is stored or kept

for future use.” (Id., Ex. W, Merriam-Webster’s Collegiate Dictionary 1156 (10th ed. 2002); see

id., Ex. X, The New Oxford American Dictionary 1679 (2001) (“a place where things are kept for

future use or sale: [e.g.,] a grain store”) (emphasis omitted).)

       Thus, Defendant’s proposed interpretation is largely consistent with the above-discussed

claim language, specification disclosures, and the technical and general-purpose dictionary

definitions cited by the parties. The Amgen case cited by Plaintiff does not compel otherwise. See

Amgen Inc. v. Sandoz, No. 14-CV-04741-RS, 2016 WL 4137563, at *9–*10 (N.D. Cal. Aug. 4,

2016) (rejecting proposal of “for purposes of stem cell mobilization” because “there is no textual

basis to import a purpose limitation into the claim”). Likewise, Plaintiff fails to show why the

absence of any proposed construction from Defendant in an IPR proceeding precludes Defendant

from arguing for a construction in the present litigation. (See Dkt. No. 97, Ex. R, Petition for Inter

Partes Review of United States Patent No. 10,110,534, at 5–7.)

       Nonetheless, Defendant’s proposal of “potential future use” is potentially confusing, as

demonstrated for example by Plaintiff’s concern that Defendant’s proposal might exclude data that

is “temporarily stored.”     (See Dkt. No. 97, at 4–5.)       Defendant submits that its proposed

construction “does not impose a time limit; temporarily storing information is still storing the

information.” (Dkt. No. 100, at 37.) To minimize confusion, however, instead of referring to

potential use, the construction should instead focus on the manner of storing, explaining that the

manner of storing facilitates future retrieval.

       The Court therefore hereby construes “stored” to mean “placed or retained in a device

in a manner that facilitates future retrieval.”




                                                  - 14 -
C. “receiving/receive a second connection associated with the second device”

 Plaintiff’s Proposed Construction                  Defendant’s Proposed Construction

 The claims require an order such that              Plain and ordinary meaning, which is “receive
 “receive/receiving a second connection             a second connection, where that second
 associated with the second device” is after        connection is associated with the second
 “generating a second message for a second          device”
 device…” and “send/sending the second
 message to the second device”

(Dkt. No. 82, Ex. B, at 52–53; see Dkt. No. 97, at 5; Dkt. No. 100, at 38; see Dkt. No. 104-1, at 2

& 4.) The parties submit that this term appears in Claims 1 and 11 of the ’534 Patent. (Id.)

       (1) The Parties’ Positions

       Plaintiff argues that antecedent basis relationships in these claims require an ordering and,

moreover, “the ’534 specification is also consistent with the ordering of these elements.” (Dkt.

No. 97, at 6.)

       Defendant responds that “[o]n their face, the claims here do not require the specific

ordering SEVEN contends.” (Dkt. No. 100, at 38.) “Apple agrees that the fourth step must occur

after the third step, because the claimed server device cannot ‘send’ the second message until it

has ‘generate[d]’ the second message. In contrast, while the fifth step could occur after [the] fourth

step, nothing in the claims or patent require or even suggest that sequence.” (Id., at 39.)

       Plaintiff replies that antecedent basis as well as the plain language of the claims require an

order. (See Dkt. No. 102, at 1–2.)

       At the March 13, 2020 hearing, the parties presented no oral arguments as to this term.

       (2) Analysis

       “As a general rule, ‘[u]nless the steps of a method [claim] actually recite an order, the steps

are not ordinarily construed to require one.’” Mformation Techs., Inc. v. Research in Motion Ltd.,

764 F.3d 1392, 1398 (Fed. Cir. 2014) (quoting Interactive Gift Express, Inc. v. Compuserve, Inc.,

                                                - 15 -
256 F.3d 1323, 1342 (Fed. Cir. 2001)); see Avago Techs. Gen. IP (Singapore) Pte Ltd. v. Asustek

Computer, Inc., No. 15-CV-04525-EMC, 2016 WL 3029674, at *12 (N.D. Cal. May 27, 2016)

(noting case law supporting, and absence of any case law refuting, that “order can be required by

a system/apparatus claim”).

       Courts apply a two-part test to determine whether a particular order of steps is required:

“First, we look to the claim language to determine if, as a matter of logic or grammar, they must

be performed in the order written,” and “[i]f not, we next look to the rest of the specification to

determine whether it directly or implicitly requires such a narrow construction.” Altiris, Inc. v.

Symantec Corp., 318 F.3d 1363, 1369–70 (Fed. Cir. 2003) (citation omitted).

       In Claim 1 of the ’534 Patent, Plaintiff argues that the steps italicized below (which

Defendant refers to as the third, fourth, and fifth steps) must be performed in the order recited:

       1. A server that manages transactions between first and second devices, the server
       comprising:
              a communication interface;
              a processor communicatively coupled to the communication interface; and
              a memory communicatively coupled to the processor, the memory
       containing instructions executable by the processor, whereby the server is operable
       to:
                  receive a first connection associated with a first device;
                  receive a first message from the first device over the first
                      connection;
                  generate a second message for a second device based on the
                      first message from the first device;
                  send the second message to the second device;
                  receive a second connection associated with the second
                      device, wherein the first connection includes a
                      connection that is initiated by the first device, wherein
                      the second connection includes a connection that is
                      initiated by the second device;
                  receive a third message from the second device, wherein the
                      third message is generated by the second device in
                      response to receipt of the second message, wherein the
                      third message contains a latest version of data stored at
                      the second device and wherein the first message
                      comprises a data query that is transmitted from the first

                                               - 16 -
                      device for the latest version of the data stored at the
                      second device;
                   generate a fourth message, wherein the fourth message
                      includes data from the third message; and
                   send the fourth message to the first device over the first
                      connection.

       Nearly identical third, fourth, and fifth steps appear in Claim 11 of the ’534 Patent, and the

parties present the same arguments as to both claims. See ’534 Patent, Cl. 11 (“generating a second

message for a second device based on the first message from the first device”; “sending the second

message to the second device”; “receiving a second connection associated with the second

device”).

       Defendant agrees that the third step must occur before the fourth step. Defendant argues

that the fifth step, “receive a second connection associated with the second device,” need not be

performed in any particular order relative to the third step or the fourth step. Plaintiff submits that

“[t]he specification teaches that a server may generate a ‘trigger’ (‘second message’) for a second

device, which causes the second device to initiate a connection with the server.” (Dkt. No. 97, at

6.) The portion of the specification cited by Plaintiff discloses:

       The personal client 40 monitors the user’s mailbox in email server 34 for new
       emails. If a new email is detected, the personal client 40 sends a trigger 132 to the
       mobile device 21 through the management server 28. The trigger 132 may be a
       message with no payload that simply tells the mobile device 21 that something new
       has happened in the user’s mailbox. The trigger 132 causes the mobile device 21
       to establish the mobile connection 23 with the management server 28 and then send
       a synchronization request transaction 134 to the personal client 40.

’534 Patent at 7:64–8:6 (emphasis added).

       Nonetheless, Plaintiff fails to justify limiting the claim language to this disclosed

embodiment. Instead, because no apparent order is required, “as a matter of logic or grammar” or

otherwise, no ordering is required as between the fifth step and the third or fourth step. Altiris,

318 F.3d at 1369, see Mformation, 764 F.3d at 1398.

                                                - 17 -
         The Court therefore hereby finds, as to Claims 1 and 11 of the ’534 Patent, that

“[generate/generating] a second message for a second device based on the first message from

the first device” must be performed before “[send/sending] the second message to the second

device.”

                    V. DISPUTED TERMS IN U.S. PATENT NO. 9,516,127

         The ’127 Patent, titled “Intelligent Alarm Manipulator and Resource Tracker,” issued on

December 6, 2016, and bears an earliest priority date of March 25, 2013. The Abstract of the ’127

Patent states:

         Systems and methods for tracking resources used by triggers such as alarms and
         timers that are used by mobile applications to schedule tasks and intelligently
         manipulating the timing of the triggers to optimize usage of resources such as, but
         not limited to: network, battery, CPU and/or memory are disclosed. In one
         embodiment, an intelligent alarm manipulator and resource tracker tracks triggers
         from multiple applications on a mobile device and corresponding use of resources
         resulting from the triggers on a mobile device. The intelligent alarm manipulator
         and resource tracker further determines correlations between the triggers and the
         corresponding use of the resources on the mobile device and manipulates, based on
         the correlations, timing or frequency of some or all of the triggers to optimize the
         use of the resources on the mobile device.

D. “optimize” Terms


                                        “optimize traffic”
                                  (’127 Patent, Claims 24, 33, 42)

    Plaintiff’s Proposed Construction               Defendant’s Proposed Construction

    “adjust traffic to conserve network or mobile “schedule traffic to conserve network or
    device resources”                             mobile device resources” 3




3
 Defendant previously proposed: “schedule transmissions in a manner that results in the
conservation of network or mobile device resources as a result of the transmissions.” (Dkt.
No. 82, Ex. B, at 12.)

                                                - 18 -
                                   “optimize background traffic”
                                   (’127 Patent, Claims 24, 33, 42)

    Plaintiff’s Proposed Construction               Defendant’s Proposed Construction

    “adjust background traffic to conserve network “schedule background traffic to conserve
    or mobile device resources”                    network or mobile device resources” 4


                   “receive a selection from a user whether to optimize traffic”
                                     (’127 Patent, Claims 33, 42)

    Plaintiff’s Proposed Construction               Defendant’s Proposed Construction

    “receive a selection from a user whether to Apple proposes construing “optimize traffic”
    adjust traffic to conserve network or mobile separately. Separate from that, this term needs
    device resources”                            no further construction.


(Dkt. No. 82, Ex. B, at 12 & 17–19; Dkt. No. 97, at 7; Dkt. No. 104-1, at 6, 9 & 11.)

          (1) The Parties’ Positions

          Plaintiff submits that it proposes constructions previously adopted by the Court. (Dkt. No.

97, at 7.) Plaintiff argues that “[a]lthough the patent teaches that transmissions may be optimized

through scheduling, it teaches many other methods to optimize traffic,” such as “sending [data]

opportunistically as conditions warrant.” (Id.)

          Defendant responds that “the dispute is limited to whether Apple’s use of the word

‘scheduling’ unnecessarily limits the claim, as SEVEN advocates. Due to SEVEN’s statements in

an IPR proceeding that were not before the Court in the prior Markman proceeding, SEVEN is

wrong.” (Dkt. No. 100, at 6.)




4
  Defendant previously proposed: “schedule background transmissions in a manner that results in
the conservation of network or mobile device resources as a result of the transmissions.” (Dkt.
No. 82, Ex. B, at 17–18.)

                                                - 19 -
       Plaintiff replies that “the IPR response does not even contain the word ‘schedule,’” and

“[t]he supposed ‘disclaimers’ in the IPR response are in statements relating to different claim

elements, and in quotes and characterizations of the petitioner’s argument, not statements or

arguments by SEVEN.” (Dkt. No. 102, at 2–3.)

       At the March 13, 2020 hearing, the parties presented oral arguments as to these terms,

particularly as to the IPR proceedings discussed in the parties’ briefing.

       (2) Analysis

       As a general matter, “statements made by a patent owner during an IPR proceeding can be

relied on to support a finding of prosecution disclaimer during claim construction.” Aylus

Networks, Inc. v. Apple Inc., 856 F.3d 1353, 1359 (Fed. Cir. 2017); see id. at 1361.

       During IPR proceedings as to the ’127 Patent, Plaintiff argued as follows regarding the

“Jiang” reference (United States Patent Application Publication No. 2012/0260118):

       [T]he Petition fails to demonstrate this limitation is present in Jiang because Jiang
       shows applications being turned off, not optimized.

       ***

       The Petition fails to identify any language, in any of the eight paragraphs of Jiang
       that it cites, demonstrating user selection whether to optimize traffic of an
       application.

       The Petition reproduces figure 4 from Jiang, but this figure does not show a
       selection of applications for optimization of background traffic, but rather a way to
       “turn off [] background tasks” for an application. Pet., 55 (citing Ex. 1007 [(Jiang)],
       Fig. 4).

(Dkt. No. 100, Ex. 9, IPR2018-01108, Patent Owner SEVEN Networks, LLC’s Preliminary

Response, at 51–52; see id., at 50–52; see also id., Ex. 7, Petition for Inter Partes Review of United

States Patent No. 9,516,127, at i, 16 & 54–55.)




                                                - 20 -
        Plaintiff thus argued in these IPR proceedings that turning off an application is not

“optimizing” an application. Defendant fails to show, however, how this amounts to a definition

or disclaimer that limits “optimizing” to “scheduling.” Instead, the specification explains various

manners in which traffic can be optimized, such as in the disclosure cited by Plaintiff in the present

case:

        In general, the disclosed distributed proxy and cache system allows optimization of
        network usage, for example, by serving requests from the local cache 185, the local
        proxy 175 reduces the number of requests that need to be satisfied over the network
        106. Further, the local proxy 175 and the proxy server 125 may filter irrelevant
        data from the communicated data. In addition, the local proxy 175 and the proxy
        server 125 can also accumulate low priority data and send it in batches to avoid the
        protocol overhead of sending individual data fragments. The local proxy 175 and
        the proxy server 125 can also compress or transcode the traffic, reducing the
        amount of data sent over the network 106 and/or 108. The signaling traffic in the
        network 106 and/or 108 can be reduced, as the networks are now used less often
        and the network traffic can be synchronized among individual applications.

        With respect to the battery life of the mobile device 150, by serving application or
        content requests from the local cache 185, the local proxy 175 can reduce the
        number of times the radio module is powered up. The local proxy 175 and the
        proxy server 125 can work in conjunction to accumulate low priority data and send
        it in batches to reduce the number of times and/or amount of time when the radio
        is powered up. The local proxy 175 can synchronize the network use by performing
        the batched data transfer for all connections simultaneously.

’127 Patent at 10:59–11:17 (emphasis added).

        Further, Plaintiff persuasively argued at the March 13, 2020 hearing that the patentee

distinguished the Jiang reference based on the limitation that what is optimized is traffic for

applications executing in the background (such that turning off the applications would not meet

the limitation). (Dkt. No. 100, Ex. 9, IPR2018-01108, Patent Owner SEVEN Networks, LLC’s

Preliminary Response, at 52.) Because the statements at issue “are subject to multiple reasonable

interpretations, they do not constitute a clear and unmistakable departure from the ordinary




                                                - 21 -
meaning of the term . . . .” Golight, Inc. v. Wal-Mart Stores, Inc., 355 F.3d 1327, 1332 (Fed. Cir.

2004).

         On balance, Defendant fails to justify departing from the Court’s prior analysis and

construction of the same disputed term (“optimize background traffic”) in the same ’127 Patent in

Google. See Google, slip op. at 22–28. The opinion of Defendant’s expert, Dr. Stephen Wicker,

does not compel otherwise. (Dkt. No. 97, Ex. Y, Dec. 20, 2019 Wicker Decl., at ¶ 85 (opining that

to “optimize” in this context means to “schedule”).) Finally, the parties present no dispute as to

the term “receive a selection from a user whether to optimize traffic” apart from the dispute as to

the constituent term “optimize traffic.”

         The Court therefore hereby construes these disputed terms as set forth in the following

chart:

                      Term                                           Construction

 “optimize traffic”                                “adjust traffic to conserve network or
                                                   mobile device resources”

 “optimizing background traffic”                   “adjust background traffic to conserve
                                                   network or mobile device resources”

 “receive a selection from a user whether to Plain meaning (apart from the Court’s
 optimize traffic”                           construction of “optimize traffic”)


E. “the power save mode is based on a battery level of the mobile device”

 Plaintiff’s Proposed Construction                 Defendant’s Proposed Construction

 Plain and ordinary meaning                        “the ability to enter power save mode depends
                                                   upon the battery level of the mobile device”

(Dkt. No. 82, Ex. B, at 13; Dkt. No. 97, at 9; Dkt. No. 100, at 7; Dkt. No. 104-1, at 6.) The parties

submit that this term appears in Claims 24, 33, and 42 of the ’127 Patent. (Id.)




                                               - 22 -
        (1) The Parties’ Positions

        Plaintiff argues that “Apple’s construction seeks to rewrite the claims to import limitations

into the claims that are not taught in the specification.” (Dkt. No. 97, at 9.) In particular, Plaintiff

argues that the specification discloses that “the power save mode can be turned on or off by a user

selection.” (Id.)

        Defendant responds that “Apple’s interpretation is based on the plain language of the

claims and the context they provide.” (Dkt. No. 100, at 8.) Defendant also submits that “[t]he

term ‘power save mode’ is only used in the claims,” and “the ’127 patent has no relevant

embodiments, preferred or otherwise.” (Id.) Defendant also cites an institution decision by the

PTO’s Patent Trial and Appeal Board (“PTAB”) in IPR proceedings. (See id., at 9.)

        Plaintiff replies that “[t]he [PTAB institution decision cited by Defendant] addresses

different claims requiring the power save mode to be entered ‘based on a backlight status and

sensed motion of a mobile device’ and exited ‘when the backlight of the mobile device turns on or

motion of the mobile device is sensed.’” (Dkt. No. 102, at 4.)

        At the March 13, 2020 hearing, the parties presented oral arguments as to this term.

        (2) Analysis

        Claim 33 of the ’127 Patent, for example, recites (emphasis added):

        33. A mobile device, comprising:
                a memory;
                a processor in communication with the memory and configured to execute
        instructions stored in the memory to:
                receive a selection from a user whether to optimize traffic of a first
        application executing in a background of the mobile device;
                optimize background traffic of the first application;
                receive a selection from a user whether to enter a power save mode, where
        the power save mode is based on a battery level of the mobile device;
                upon selection to enter the power save mode, adjust a timing of activities of
        a second application executing in the background of the mobile device to reduce
        usage of at least one resource of the mobile device;

                                                 - 23 -
               exit the power save mode, wherein the power save mode is exited based on
       a battery level or in response to the user directing the mobile device to exit the
       power save mode.

       Defendant argues that the disputed term modifies the preceding recital of “enter[ing] a

power save mode” (Dkt. No. 100, at 8), but Defendant fails to demonstrate why this must be so.

Also, no limitation regarding “ability” (which appears in Defendant’s proposed construction) is

apparent on the face of the claim. The other claims at issue are similar in this regard. See ’127

Patent at Cls. 24 & 42.

       Plaintiff cites disclosures in the specification regarding conserving resources:

       The intelligent alarm manipulator and resource tracker 114, which is described in
       detail in FIG. 2, can monitor and track triggers from multiple applications on the
       mobile device 150 and corresponding usage of resources to determine correlations
       between triggers and resource usage and use such correlations to manipulate the
       timing of triggers to conserve resources on the mobile device.

       ***

       For example, if alarm 1 from application 202 uses a network resource every one
       minute, and alarm 2 from application 204 uses the same network resource every
       two minutes, based on the two associations, the alarm/timer manipulator 222 can
       manipulate alarms 1 and 2 to fire off at the same time every one and a half minutes
       (average of 1 minute and 2 minutes), or every two minutes (maximum of 1 minute
       and 2 minute), thereby optimizing the use of network resources.

       In one implementation, the alarm manipulator 222 can manipulate timing of
       alarms/timers by delaying at least one alarm/timer or accelerating at least one
       alarm/timer to synchronize the alarms/timers. In another implementation, the alarm
       manipulator 222 can manipulate timing of alarms/timers by modifying initial values
       of the corresponding alarms/timers in the operating system.

       ***

       In one embodiment, the resource usage pattern detector 218 can determine, from
       the tracking, patterns in which the triggers fire off, and the patterns can be used by
       the alarm manipulator 222 in manipulating the timing of some of the triggers to
       prevent the triggers from firing off when user activity is not predicted or when the
       battery level is below a threshold.

       ***

                                               - 24 -
        In one embodiment, the intelligent alarm manipulator and resource tracker module
        114 may be operational when the mobile device is on battery power (e.g., the mode
        selector can be configured to turn on the resource optimization by default when on
        battery power). When the mobile device is being charged to an electrical outlet,
        some of the components such as the resource tracker may be running. Alternately,
        the intelligent alarm manipulator and resource tracker module 114 may be
        operational regardless of whether the device is charging or on battery.

’127 Patent at 13:14–20, 18:8–22, 18:38–44 & 19:4–14 (emphasis added). On one hand, these

disclosures in the specification do not refer to a “power save mode,” and Plaintiff does not show

that the “mode selector” in the specification corresponds to the “power save mode” recited in the

claims. 5

        On the other hand, these disclosures demonstrate that operations can depend upon user

configuration as well as device conditions. Thus, even when a user has selected to enter a power

save mode, the power save mode itself can vary depending on battery level. This is readily

apparent based on the claim language itself. The opinions of Plaintiff’s expert, Dr. Michael

Goodrich, are further persuasive in this regard. (See Dkt. No. 97-57, Dec. 20, 2019 Goodrich

Decl., at ¶¶ 91–95.) 6

        Based on the foregoing, the Court hereby expressly rejects Defendant’s proposed

construction, and no further construction is necessary. See O2 Micro Int’l Ltd. v. Beyond

Innovation Tech. Co., 521 F.3d 1351, 1362 (Fed. Cir. 2008) (“[D]istrict courts are not (and should

not be) required to construe every limitation present in a patent’s asserted claims.”); see also




5
  The PTAB reached a similar conclusion, finding that provisional application disclosures
regarding a “mode selector” did not describe the claimed “power save mode.” (See Dkt.
No. 100, Ex. 10, IPR2018-01108, Nov. 28, 2018 Decision, at 28–29.)
6
 The deposition testimony of Dr. Goodrich cited by Defendant (such as that manipulation of
alarms and timers might not necessarily result in power saving) does not compel otherwise. (See
Dkt. No. 100, Ex. 11, Jan. 15, 2020 Goodrich dep. at 99:21–100:22.)

                                              - 25 -
Finjan, Inc. v. Secure Computing Corp., 626 F.3d 1197, 1207 (Fed. Cir. 2010) (“Unlike O2 Micro,

where the court failed to resolve the parties’ quarrel, the district court rejected Defendants’

construction.”); ActiveVideo Networks, Inc. v. Verizon Commcn’s, Inc., 694 F.3d 1312, 1326 (Fed.

Cir. 2012); Summit 6, LLC v. Samsung Elecs. Co., Ltd., 802 F.3d 1283, 1291 (Fed. Cir. 2015).

       The Court accordingly hereby construes “the power save mode is based on a battery

level of the mobile device” to have its plain meaning.

                  VI. DISPUTED TERMS IN U.S. PATENT NO. 9,603,056

       The ’056 Patent, titled “Mobile Application Traffic Optimization,” issued on March 21,

2017, and bears an earliest priority date of July 26, 2010. The Abstract of the ’056 Patent states:

       A system with a distributed proxy is provided. Additionally, a mobile device with
       power management and optimization is provided. The mobile device may alter
       characteristics or behavior in order to conserve battery power and reduce signaling.

F. “backlight”

 Plaintiff’s Proposed Construction                  Defendant’s Proposed Construction

 “an illumination device that provides light “an illumination device that provides light
 behind a viewing surface”                   behind a non-emissive display”

(Dkt. No. 82, Ex. B, at 24; Dkt. No. 97, at 10; Dkt. No. 100, at 10; Dkt. No. 104-1, at 15.) The

parties submit that this term appears in Claims 1, 10, and 19 of the ’056 Patent. (Id., at 15, 17, 18,

20 & 21.)

       Plaintiff submits that “the parties respectfully request that the Court deem incorporated by

reference herein the arguments and evidence previously presented regarding ‘backlight,’” which

Google construed as to the ’127 Patent. (Dkt. No. 97, at 10; see Google, slip op. at 10–14; see also

Dkt. No. 82, Ex. B, at 24 n.3.)

       Defendant likewise responds that “[t]he parties desire to reduce burden on the Court and

the parties, such that the Court may re-enter its prior ruling on this term without additional


                                                - 26 -
argument here, while allowing the parties to preserve their positions for appeal.” (Dkt. No. 100,

at 10.) At the March 13, 2020 hearing, the parties presented no oral arguments as to this term.

       The Court therefore finds that the parties here have incorporated-by-reference the

arguments set forth by the parties in Google, the Court adopts the Google construction for the same

reasons set forth by the Court in Google (see Google at 10–14), and the Court accordingly hereby

construes “backlight” to mean “an illumination device that provides light behind a viewing

surface.”

                 VII. DISPUTED TERMS IN U.S. PATENT NO. 10,091,734

       The ’734 Patent, titled “Optimizing Mobile Network Traffic Coordination Across Multiple

Applications Running on a Mobile Device,” issued on October 2, 2018, and bears an earliest

priority date of July 26, 2010. The Abstract of the ’734 Patent states:

       Systems and methods for prediction of activity session for mobile network use
       optimization and user experience enhancement are disclosed. In one aspect,
       embodiments of the present disclosure include a method, which may be
       implemented on a system for enhancing user experience with a mobile application
       on a mobile device including, using user activity characteristics at a mobile device
       and server activity characteristics of a host server to anticipate a future activity
       session at the mobile device and transferring impending content from the host
       server the mobile device to pre-cache content on the mobile device to support
       predicted data activity for the future activity session that has been predicted.

G. “block,” “blocking,” and “blocked”

 Plaintiff’s Proposed Construction                 Defendant’s Proposed Construction

 “prevent/preventing/prevented”                    Plain and ordinary meaning

(Dkt. No. 82, Ex. B, at 49; Dkt. No. 97, at 11.) The parties submit that this term appears in Claims

1 and 9 of the ’734 Patent. (Dkt. No. 82, Ex. B, at 49.)




                                               - 27 -
          Plaintiff submits that “[i]n an effort to narrow disputes, SEVEN is no longer seeking

construction of ‘block.’” (Dkt. No. 102, at 4.) At the March 13, 2020 hearing, the parties presented

no oral arguments as to this term.

          Because Plaintiff no longer seeks construction of these terms, the Court hereby construes

“block,” “blocking,” and “blocked” to have their plain meaning.

                   VIII. DISPUTED TERMS IN U.S. PATENT NO. 9,438,550

          The ’550 Patent, titled “Mobile Device Power Management in Data Synchronization Over

a Mobile Network With or Without a Trigger Notification,” issued on September 6, 2016, and

bears an earliest priority date of January 8, 2002. The Abstract of the ’550 Patent states:

          A method for transferring data between a mobile device and a client includes
          sending transactions from the mobile device to the client over a first connection and
          determining how often to receive new data.

H. “a predetermined amount”

    Plaintiff’s Proposed Construction                Defendant’s Proposed Construction

    “a preset threshold”                             “a preset threshold for selecting a power
                                                     management mode and exiting the power
                                                     management mode” 7

(Dkt. No. 82, Ex. B, at 8; Dkt. No. 97, at 11; Dkt. No. 100, at 3; Dkt. No. 104-1, at 29, 32 & 36.)

The parties submit that this term appears in Claims 1, 15, and 32 of the ’550 Patent. (Id.)

          (1) The Parties’ Positions

          Plaintiff argues that Defendant’s proposal contradicts the claims and attempts to import

language from some of the claims into all of the claims. (Dkt. No. 97, at 11–13.)

          Defendant responds:



7
 Defendant previously proposed: “a preset threshold for entering and exiting low power mode.”
(Dkt. No. 82, Ex. B, at 8.)

                                                 - 28 -
       SEVEN’s incorrect argument hinges on the fact that claims 1 and 15 separately use
       the phrase “a predetermined amount” in the “select” limitation and again in the
       “exit” limitation. But these two references to “a predetermined amount” must refer
       to the same “predetermined amount.”

(Dkt. No. 100, at 3.) Defendant argues that certain dependent claims can be understood only if

there is a single “predetermined amount.” (Id., at 3–4.) Defendant also submits that “[t]he patent

never describes a device using a threshold (e.g., below 20%) to cause the device to begin using a

particular synchronization rate and then continue to use that rate after the device has exceeded that

same threshold.” (Id., at 4.)

       Plaintiff replies that “Apple’s revised construction improperly loads up this simple, 3-word

term with extraneous language when other claim language provides what is done with

‘a predetermined amount.’” (Dkt. No. 102, at 4.) Plaintiff argues that “‘a predetermined amount’

may be different in the ‘select’ and ‘exit’ elements.” (Id.)

       At the March 13, 2020 hearing, the parties presented no oral arguments as to this term.

       (2) Analysis

       Claim 32 of the ’550 Patent recites “select[ing] a low power mode . . . when the remaining

battery level is below the predetermined amount” and “exit[ing] the low power management mode

when the remaining battery level is above the predetermined amount.” The parties appear to agree,

as to Claim 32, that a predetermined amount is a preset threshold for selecting a power

management mode and for exiting the power management mode.

       Claim 1, for example, by contrast, recites (emphasis added)

       1. A method for transferring data between a mobile device and a host, comprising:
              sending, in response to instructions from a processor, application data
       requests from a mobile device to a host over a first connection at a first frequency;
              receiving data from the host responsive to the sent application data requests;
              selecting a power management mode, from a plurality of power
       management modes, based on an amount of battery power remaining on the mobile



                                               - 29 -
       device, wherein selecting a power management mode is further based on the
       amount of battery power remaining being below a predetermined amount;
               changing the frequency that the application data requests are sent from the
       first frequency to a second frequency associated with the selected power
       management mode;
               wherein at least two of the power management modes are a low power mode
       configured to conserve the amount of battery power remaining on the mobile device
       and a normal operation mode,
               wherein the normal operation mode is configured to allow the mobile device
       to send application data requests more frequently than when the mobile device is in
       low power mode,
               wherein the frequency at which some application data requests are sent is
       not changed to the second frequency while the mobile device is in the low power
       mode; and
               exiting the low power mode when an amount of battery power remaining is
       above a predetermined amount.

       Claim 1 refers to exiting the low power mode with reference to “a predetermined amount,”

not “the predetermined amount.” Claim 15 is the same in this regard. On one hand, a common

patent law convention when reciting multiple instances of a particular limitation is to recite “first”

and “second.” See 3M Innovative Props. Co. v. Avery Dennison Corp., 350 F.3d 1365, 1371 (Fed.

Cir. 2003) (“use of the terms ‘first’ and ‘second’ is common patent-law convention to distinguish

between repeated instances of an element”) (citations omitted). The absence of “first” and

“second” as to “a predetermined amount” perhaps favors Defendant’s interpretation. On the other

hand, whereas “the” is normally used in patent claims to refer back to an antecedent, “a” normally

means simply “one or more.”

       On balance, the recitals of “a predetermined amount” in Claims 1 and 15 are not limited to

using the same predetermined amount. This understanding is also consistent with the specification,

which discloses that there may be multiple thresholds:

       Different charge gradient levels can be used for varying how often the mobile
       device 21 synchronizes with the personal client 40. For example, the mobile device
       21 may synchronize every 5 minutes when the battery 123 has 75% or more charge
       remaining and may synchronize every 10 minutes when the battery 123 is between
       75% and 50% charged. When the battery 123 is between 50% and 25% charged,

                                                - 30 -
          the mobile device 21 may only synchronize with personal client 40 every 30
          minutes. Other charge/synchronization rates can also be used.

’550 Patent at 9:10–20. Plaintiff also notes that a provisional patent application, incorporated by

reference in the ’550 Patent, refers not only to a “low” power mode but also to a “medium” power

mode. (See Dkt. No. 97, Ex. BB, United States Provisional Patent Application No. 60/403,249,

at 20; see also ’550 Patent at 1:20–22 (incorporating by reference).) Although Defendant argues

that the specification does not disclose using different thresholds for selecting and exiting, the

claim language is sufficiently clear on its face and does not exclude using different thresholds, and

Defendant identifies nothing in the specification that teaches against using different thresholds.

          Defendant notes that Claims 3 and 19, which depend from Claims 1 and 15, respectively,

recite “wherein the predetermined amount is 75% of battery charge.” To whatever extent this

recital of “the predetermined amount” is ambiguous as to antecedent basis, this potential lack of

clarity may perhaps bear upon definiteness as to Claims 3 and 19 but does not inject any lack of

clarity into the independent claims, Claims 1 and 15. 8

          The Court therefore hereby construes this disputed term as set forth in the following chart:

                        Term                                          Construction

    “a predetermined amount”                         “a preset threshold”

    (’550 Patent, Claims 1, 15)

    “a predetermined amount”                         “a preset threshold for selecting a low
                                                     power management mode and for exiting
    (’550 Patent, Claim 32)                          the low power management mode”



8
  The deposition testimony of Plaintiff’s expert, Dr. Mark Jones, cited by Defendant, does not
compel otherwise. (See Dkt. No. 100, Ex. 4, Jan. 9, 2020 Jones dep. at 20:8–21:16 (“Q. [S]itting
here today, you don’t have an opinion one way or the other whether the predetermined amount in
claim 3 refers to a predetermined amount in the selecting of power management mode clause or
in the exiting the low power mode clause, or both. Is that correct? A. That’s correct.”).)

                                                 - 31 -
I. “application data request”

 Plaintiff’s Proposed Construction                 Defendant’s Proposed Construction

 Plain and ordinary meaning, which is a Plain and ordinary meaning, which is “a
 “request for application data”         request for data initiated by an application”

(Dkt. No. 82, Ex. B, at 5; Dkt. No. 97, at 13; Dkt. No. 100, at 1; Dkt. No. 104-1, at 29, 32 & 36.)

The parties submit that this term appears in Claims 1, 15, and 32 of the ’550 Patent. (Id.)

        (1) The Parties’ Positions

        Plaintiff argues that “[t]he claims . . . recite a processor configured to allow the mobile

device (not an ‘application’) to send application data requests and change the frequency of those

requests.” (Dkt. No. 97, at 14.) Plaintiff submits that the patent teaches “[a]pplication data

requests are not limited to requests ‘initiated by an application’ but rather may be sent by the

mobile device based on, for example, whether it is a weekend or the battery level.” (Id.)

        Defendant responds that “SEVEN disputes that the request is initiated by an application,

but SEVEN’s construction would give no effect to the key claim amendment SEVEN made to

obtain allowance and thus cannot be correct.” (Dkt. No. 100, at 2.) Defendant further argues:

        SEVEN’s enumerated arguments, all of which rely on specification passages
        describing the mobile device sending requests, not an application sending data
        requests, miss the mark. Apple’s construction does not require an application send
        the application data request, nor does Apple’s construction contradict passages
        referring to the mobile device sending application data requests. Rather, Apple’s
        construction confirms that an application request is from (i.e., initiated by) an
        application—regardless of what sends the request.

(Id., at 2–3.)

        Plaintiff replies that the amendment cited by Defendant “merely narrowed the claims from

a ‘transaction,’ which broadly may be a message, including one that does not necessarily request

any data (let alone application data), to ‘application data requests’ that request application data.”



                                               - 32 -
(Dkt. No. 102, at 5.) Plaintiff argues that “[a] ‘transaction’ may be a username/password in which

an acknowledgement is returned, regardless of whether the username/password requests data.”

(Id.)

        At the March 13, 2020 hearing, the parties presented oral arguments as to this term.

        (2) Analysis

        Claim 15 of the ’550 Patent, for example, recites:

        15. A mobile device located in a mobile network, comprising:
              a battery;
              a processor configured to allow the mobile device to:
                  send application data requests to a host over a first
                      connection at a first frequency;
                  receive data from the network responsive to the sent
                      application data requests;
                  select a power management mode from a plurality of power
                      management modes based on an amount of battery
                      power remaining on the mobile device, wherein the
                      selection of a power management mode is further based
                      on the amount of battery power remaining being below a
                      predetermined amount;
                  change the frequency that application data requests are sent
                      from the first frequency to a second frequency associated
                      with the selected power management mode;
                  wherein at least two of the power management modes are a
                      low power mode configured to conserve the amount of
                      battery power remaining on the mobile device and a
                      normal operation mode,
                  wherein the normal operation mode is configured to allow
                      the mobile device to send application data requests more
                      frequently than when the mobile device is in the low
                      power mode,
                  wherein the frequency at which some application data
                      requests are sent is not changed to the second frequency
                      while the mobile device is in the low power mode; and
                  exit the low power mode when an amount of battery power
                      remaining is above a predetermined amount.




                                              - 33 -
        Plaintiff argues that the requests need merely be for application data. Defendant argues

that the requests must be initiated by an application. Viewed another way, the dispute is whether

the word “application” modifies “data” or modifies “data requests.”

        During prosecution of the ’550 Patent, the patentee authorized the examiner to replace

“transaction” with “application data request.” (See Dkt. No. 100, Ex. 2, June 14, 2016 Notice of

Allowability, at 2–12; see also id., Ex. 3, June 6, 2016 Interview Summary.) Plaintiff argues that

this amendment does not require the request to be initiated by an application because the

amendment merely required a particular type of “transaction,” namely a “request.” Defendant

responds that surrounding claim language, which before the amendment already recited receiving

responsive data, already required the “transaction” to be a request. (Dkt. No. 100, at 2.) Upon

review, this prosecution history contains no explanation by the patentee regarding the difference

in meaning between “transaction” and “application data request,” and no disclaimer is apparent.

See Omega Eng’g, Inc. v. Raytek Corp., 334 F.3d 1314, 1324 (Fed. Cir. 2003) (“As a basic

principle of claim interpretation, prosecution disclaimer promotes the public notice function of the

intrinsic evidence and protects the public’s reliance on definitive statements made during

prosecution.”) (emphasis added). Also, Plaintiff fails to support its assertion in its reply brief that

“[a] ‘transaction’ may be a username/password in which an acknowledgement is returned,

regardless of whether the username/password requests data.” (Dkt. No. 102, at 5.)

        Turning to the specification, on one hand Plaintiff argues that “the patent teaches that the

mobile device initiates a synchronization request (‘application data request’) for obtaining data not

be [sic] tied to any particular application” (Dkt. No. 97, at 15), but the disclosures cited by Plaintiff

refer to data such as e-mail, “calendars, contacts, tasks, notes, electronic documents, files, or any

other type of data that needs to be transferred between a local network and a mobile device.” ’550



                                                 - 34 -
Patent at 2:29–34. Plaintiff does not demonstrate that any of the disclosed examples are non-

application data or are not initiated by applications.

       On the other hand, Plaintiff notes disclosure that refers to a mobile device initiating

synchronization:

       The mobile device 21 can periodically initiate synchronization according to an
       amount of charge remaining in a battery 123. For example, when battery 123 has
       a relatively large amount of charge remaining, the mobile device 21 may
       synchronize more frequently than when the battery 123 has a relatively small
       amount of charge remaining[.]

’550 Patent at 9:2–7 (emphasis added); see also id. at 7:53–59. Also, Claim 1 of the ’550 Patent

recites a method that includes “sending, in response to instructions from a processor, application

data requests from a mobile device to a host over a first connection at a first frequency.” This

recital is consistent with Plaintiff’s interpretation that the mobile device as a whole, rather than

individual applications, can control the sending of application data requests.

       Additional disclosures are consistent with finding that an “application data request” is

simply a request for application data, not necessarily “initiated by” an application:

       If the contact the user is looking for is not within the first contacts list portion 108,
       the user can send a second View Contacts transaction 110 to the personal client 40.

       ***

       The trigger 132 causes the mobile device 21 to establish the mobile connection 23
       with the management server 28 and then send a synchronization request transaction
       134 to the personal client 40.

’550 Patent at 7:27–29 & 8:6–9; see id. at 3:38–62 & 7:53–64.

       The Court therefore hereby construes “application data request” to mean “request for

application data.”




                                                - 35 -
                   IX. DISPUTED TERMS IN U.S. PATENT NO. 10,027,619

          The ’619 Patent, titled “Messaging Centre for Forwarding E-Mail,” issued on July 17,

2018, and bears an earliest priority date of February 9, 2005. The Abstract of the ’619 Patent

states:

          A method for forwarding an e-mail message from an e-mail server to a mobile
          terminal is provided. An e-mail address of the mobile terminal is associated with
          an identifier and encryption information, receiving the e-mail message associated
          with the e-mail address and sent by the e-mail server. The method includes
          encrypting the e-mail message using the encryption information associated with the
          e-mail address and transmitting the encrypted e-mail message to the mobile
          terminal.

J. “service activation code”

 Plaintiff’s Proposed Construction                   Defendant’s Proposed Construction

 “code relaying information used to register a “code relaying information used to
 remote device for access to a messaging authenticate a user’s access to a messaging
 account”                                      account”

(Dkt. No. 82, Ex. B, at 38; Dkt. No. 97, at 16; Dkt. No. 100, at 24; Dkt. No. 104-1, at 39.) The

parties submit that this term appears in Claims 22, 37, and 51 of the ’619 Patent. (Id., at 39, 41 &

42.)

          (1) The Parties’ Positions

          Plaintiff argues that Defendant’s proposal should be rejected because “authentication is a

separate and independent process,” and “Apple attempts to import a limitation that is not even

included in—and therefore would exclude—the preferred embodiment.” (Dkt. No. 97, at 16 &

17.)

          Defendant responds that “[d]uring prosecution, SEVEN specially defined the claimed

service activation code to distinguish the prior art, telling the patent office a service activation code

‘must relay information to the host system such as a user name and password combination.’” (Dkt.



                                                 - 36 -
No. 100, at 24 (citation omitted).) Defendant also argues that its proposed construction is

consistent with the specification. (Id., at 25.)

        Plaintiff replies that “nowhere in the file history did SEVEN or the PTO say that user name

and password are required. Instead, per the ‘such as’ language, they are merely exemplary.” (Dkt.

No. 102, at 6.) Further, Plaintiff argues:

        Apple also improperly seeks to import an additional, ambiguous limitation that the
        code must “authenticate a user’s access,” which is never suggested by the file
        history and whose meaning Apple does not provide. As Apple concedes, the
        specification and claims confirm that authentication is a separate and independent
        process.

(Id.)

        At the March 13, 2020 hearing, the parties presented no oral arguments as to this term.

        (2) Analysis

        Claim 37 of the ’619 Patent, for example, recites (emphasis added):

        37. A method for sharing a messaging account, the method comprising:
                authenticating a device for access to the messaging account;
                optically receiving information including a displayed service activation
        code from a remote device;
                registering the remote device for access to the messaging account using the
        service activation code;
                receiving a message for the messaging account;
                encrypting the message using an encryption key; and
                sending the message to the remote device.

        Because Claim 37 separately recites a step of “authenticating a device for access to the

messaging account,” Defendant’s proposed construction appears to be redundant. The other

claims here at issue are similar in this regard. See ’619 Patent, Cl 22 (“wherein the device is

authenticated to access the messaging account”); see also id., Cl. 51 (same). The separate recital

of “authenticating” suggests that if the patentee had intended the term “service activation code” to

refer to authenticating, the patentee would have said so. See Phillips, 415 F.3d at 1314 (“the



                                                   - 37 -
context of the surrounding words of the claim also must be considered in determining the ordinary

and customary meaning of those terms”) (citation and internal quotation marks omitted).

       The specification is consistent with this interpretation, disclosing an “authentication” step

that is separate from entering a service activation code:

       FIG. 2 shows a secure e-mail provisioning technique in which the host system 100
       authenticates the user of the mobile terminal 102. In step 2-1 the client software in
       the mobile terminal 102 generates and displays a service activation code. In step
       2-2 the host system 100 authenticates the person who enters the service activation
       code. Instead of a dedicated authentication step, the technique may rely on the
       authentication of the underlying e-mail system, such as user name and password
       combination. After all, the e-mail provisioning need not be more secure than the
       underlying e-mail system. In step 2-3 the service activation code is then conveyed
       off-line to the host system 100. The idea of the off-line communication is to
       eliminate any chance of eavesdropping before secure a [sic, a secure]
       communication channel can be established. For instance, the service activation
       code may be entered manually or via a local connection, such as a wired or optical
       interface or a short-range wireless interface, such as BluetoothTM. Finally, in step
       2-4, the mobile terminal’s service activation code is registered with the connectivity
       function in the messaging centre 110.

’619 Patent at 4:56–5:8; see id. at Fig. 2. Also of note, this disclosure refers to a “user name and

password combination” merely as an example.

       Defendant cites prosecution history in which the patentee stated that “to register to a

messaging account, the service activation code must relay information to the host system such as

a user name and password combination.” (Dkt. No. 100, Ex. 14, Aug. 1, 2017 Response to Final

Office Action, at 12 (emphasis omitted).) In doing so, the patentee discussed the “Anttila”

reference (United States Patent Application Publication No. 2005/0139680), which the patentee

stated discloses “generating and displaying a visual code that encodes an address of the first digital

device and a predetermined data element location identifier.” (Id. (emphasis modified).) The

patentee presented similar arguments in other prosecution history cited by Defendant. (See id.,

Ex. 16, Arguments Presented for Pre-Appeal Brief Request for Review, at 6.)



                                                - 38 -
       The patentee also argued, however, that Anttila related to establishing short-range

communications between devices rather than registering a remote device for access to a messaging

service. (See Dkt. No. 100, Ex. 14, Aug. 1, 2017 Response to Final Office Action, at 12.) On

balance, no relevant definition or disclaimer is apparent. 9

       This interpretation of the prosecution history is consistent with the above-reproduced claim

language, which recites “registering the remote device for access to the messaging account” and

which does not refer to the particular content of a service activation code. The specification,

likewise, as reproduced above, discloses simply that the service activation code is used for

registering a device.

       The Court therefore hereby construes “service activation code” to mean “code relaying

information used to register a remote device for access to a messaging account.”

                   X. DISPUTED TERMS IN U.S. PATENT NO. 9,473,914

       The ’914 Patent, titled “System and Method for Providing a Network Service in a

Distributed Fashion to a Mobile Device,” issued on October 18, 2016, and bears an earliest priority

date of January 11, 2008. The Abstract of the ’914 Patent states:

       A system for providing mobile network services is disclosed. A first server is
       communicatively coupled to a mobile device over a mobile network and configured
       to receive a unique authentication token from the mobile device over the mobile
       network and provide a service to the mobile device via the mobile network, the
       service associated with the unique authentication token and branded by an entity
       other than an operator of the mobile network. A second server is communicatively
       coupled to the mobile network and configured to monitor usage of the mobile
       network by the mobile device. A computing device is communicatively coupled to
       the mobile device over the mobile network and configured to receive the unique
       authentication token from the mobile device over the mobile network, access digital


9
  Even if a disclaimer were deemed to be present, the disclaimer would be only that, in
distinguishing Anttila, the patentee asserted that a service activation code must include not
merely an address but rather must include additional information that can be used to register the
remote device for access to a messaging account. (See id.)

                                                - 39 -
       content over a network, and transfer a representation of the digital content to the
       mobile device over the mobile network.

K. “automatically transmitting” and “automatically transmitted”

 Plaintiff’s Proposed Construction                  Defendant’s Proposed Construction

 Plain and ordinary meaning                         “sending content without a user indicating a
                                                    desire to receive the download”
 To the extent the Court deems construction
 necessary:
    “sending content automatically (e.g.,
 according to a user preference setting) as
 opposed to in response to a user selection of
 the content available from the content
 provider”

(Dkt. No. 82, Ex. B, at 10; Dkt. No. 97, at 17; Dkt. No. 100, at 4; Dkt. No. 104, at 44–45.) The

parties submit that this term appears in Claims 1, 11, and 21 of the ’914 Patent. (Id., at 44, 46 &

47.)

       (1) The Parties’ Positions

       Plaintiff argues that “there is no disclaimer or lexicography in the file history that would

justify limiting the term to Apple’s vague construction.” (Dkt. No. 97, at 18.) Plaintiff discusses

Claim 1 and argues that “a POSITA would understand the claim juxtaposes ‘automatically

transmitting’ with ‘in response to a user selection of the content available from the content

provider’ as set forth in SEVEN’s proposed construction.” (Id., at 19.) Further, Plaintiff argues

that “Apple’s construction is not based on the description in the claims or specification, but instead

quotes language from a prior art reference that is divorced from the context of the claims.” (Id.)

       Defendant responds that whereas “Apple’s proposed construction captures the meaning of

the term SEVEN adopted in the file history,” “SEVEN’s construction attempts to recapture the

very same scope it gave up.” (Dkt. No. 100, at 5.)




                                                - 40 -
       Plaintiff replies that “the specification explains that content may be transferred

‘automatically according to a user preference setting,’” and “there is no clear and unmistakable

disclaimer that justifies excluding this preferred embodiment.” (Dkt. No. 102, at 6 (citing ’914

Patent at 12:48–49).)

       At the March 13, 2020 hearing, the parties presented no oral arguments as to this term.

       (2) Analysis

       Claim 1 of the ’914 Patent, for example, recites (emphasis added):

       1. A method comprising:
               receiving a unique authentication token from each of a first device and a
       second device;
               transferring to a content selection interface on the first device an indication
       of content available from a content provider;
               transmitting selected content to the first device in response to a user
       selection of the content available from the content provider at the first device;
               automatically transmitting the selected content to the second device,
               wherein the selected content is transmitted to the first device through a first
       connection and transmitted to the second device through a second connection
       distinct from the first connection.

       The claim thus contrasts “automatically transmitting the selected content” with

“transmitting selected content . . . in response to a user selection of the content.” This context

provided by surrounding claim language thus demonstrates that “automatically transmitting” is not

in response to (or, at least, is not merely in response to) a user selection of the content.

       Further, the specification refers to a transfer occurring automatically according to a “user

preference setting”:

       The content transfer application 134 is configured to transfer a representation of the
       downloaded content to the mobile device 120. The content transfer application 134
       may transfer the representation of the downloaded content in response to a
       command received from the content provider 110, the mobile virtual network
       operator 140, the mobile device 120, a user of the personal computing device 130,
       and/or the content management software 136. Alternatively, the content transfer
       application 134 may transfer the representation of the downloaded content
       automatically according to a user preference setting.

                                                 - 41 -
’914 Patent at 12:39–49 (emphasis added).

         During prosecution, the patent examiner rejected claims based on the “Hayashi” reference

(United States Patent Application Publication No. 2006/0095339). (Dkt. No. 100, Ex. 5, Apr. 1,

2016 Office Action, at 6–7.) The patentee responded:

         Hayashi does not teach automatically downloading the content to the second
         device. (“As such, the invention offers a convenient way for the user at the first
         client device 104 to indicate (e.g., bookmark) an interest in at least one digital media
         item available on the online media store server 102, yet defers the downloading of
         the data for the selected digital media item until the user (or an affiliated user)
         couples to the online media store server 102 via the second client device 106 and
         indicates a desire to receive the download.”)

(Id., Ex. 6, Apr. 16, 2016 Response to Office Action, at 10.) Although the patentee distinguished

Hayashi, the patentee did not thereby define “automatically transmitting” as being without a user

indicating a desire to receive the content. See Omega Eng’g, 334 F.3d at 1324 (“As a basic

principle of claim interpretation, prosecution disclaimer promotes the public notice function of the

intrinsic evidence and protects the public’s reliance on definitive statements made during

prosecution.”) (emphasis added). Instead, the above-reproduced disclosure in the specification

demonstrates that automatic transmission can encompass preference settings set by a user. See

’914 Patent at 12:39–49; see also id. at 7:4–15.

         The Court therefore hereby construes these disputed terms as set forth in the following

chart:

                        Term                                            Construction

 “automatically transmitting”                         “sending content automatically as opposed
                                                      to in response to a user selection of the
                                                      content”




                                                  - 42 -
 “automatically transmitted”                       “send content automatically as opposed to
                                                   in response to a user selection of the
                                                   content”


        XI. DISPUTED TERMS IN U.S. PATENTS NO. 10,135,771 AND 9,712,476

       The ’771 Patent, titled “Secure End-to-End Transport Through Intermediary Nodes,”

issued on November 20, 2018, and bears an earliest priority date of January 8, 2002. The ’476

Patent, titled “Secure End-to-End Transport,” issued on July 18, 2017, and bears an earliest priority

date of January 8, 2002. The Abstracts of the ’476 Patent and the ’771 Patent (sometimes referred

to herein as “the ’476/’771 Patents”) are the same and state:

       A communication network encrypts a first portion of a transaction associated with
       point-to-point communications using a point-to-point encryption key. A second
       portion of the transaction associated with end-to-end communications is encrypted
       using an end-to-end encryption key.

L. “security association”

 Plaintiff’s Proposed Construction                 Defendant’s Proposed Construction

 “information enabling encrypted or clear “a cryptographic ciphersuite including an
 communication between two end points”    encryption cipher, key length, and digital
                                          signature algorithm and a unique encryption
                                          key enabling secure communication between
                                          two end points”

(Dkt. No. 82, Ex. B, at 30; see Dkt. No. 97, at 19; Dkt. No. 104-1, at 53 & 54.) The parties submit

that this term appears in Claims 1, 13, 23, and 33 of the ’476 Patent and Claim 27 of the ’771

Patent. (Id., at 53–55, 57 & 59–60.)

       (1) The Parties’ Positions

       Plaintiff argues that “[t]he specification describes three security associations—clear, point-

to-point, and end-to-end,” and “‘[c]lear’ is not encrypted.” (Dkt. No. 97, at 20.) Plaintiff submits

that “[o]nly SEVEN’s construction covers both the clear and encrypted security association



                                               - 43 -
embodiments.” (Id.) Further, Plaintiff argues that “[w]hen [the specification] demonstrates the

use of a predefined security association, the specification merely discusses whether or not to

encrypt data and does not show, for example, use of a digital signature algorithm, a key length, a

unique encryption key, etc.” (Id., at 20–21.)

       Defendant responds that the specification “consistently, repeatedly, and exclusively

explains that a ‘security association’ specifies a cryptographic ciphersuite (including encryption

cipher, key length, and digital signature algorithm) and a unique encryption key.” (Dkt. No. 100,

at 16.) Defendant argues that “[t]he meaning of the claim term ‘security’ makes it illogical that a

‘security association’ would enable clear communications, as SEVEN proposes,” and “[t]he

patents contain no disclosure of a security association (predefined or negotiated) used to enable

clear communications.” (Id., at 17 & 18.)

       Plaintiff replies that “‘[d]igital signature algorithm’ and ‘key length’ only appear in two

sentences in the specification, both expressly in a negotiated SA embodiment.” (Dkt. No. 102,

at 7 (citing ’771 Patent at 3:8–16 & 7:28–34).)          Further, Plaintiff reiterates that “Apple’s

construction also reads out the ‘clear’ embodiment . . . .” (Dkt. No. 102, at 7 (citing ’771 Patent

at 7:40–42).)

       At the March 13, 2020 hearing, the parties presented oral arguments as to this term.

       (2) Analysis

       The specification lists “clear” as a possible security association:

       In order to prepare the request 90 for transmission, the mobile device 21 in block
       104 of FIG. 6 performs a pattern match of the request 90 using the encryption
       schema 94. This pattern match separates the items in request 90 into different
       channels. One example of the different channels is shown below. In this example,
       the items in each channel are associated with predefined security associations:
       clear, pp, and ee.

       ***

                                                - 44 -
       The bit arrays are then encrypted in block 108 according, to, the security
       association parameters for each channel. According to the encryption schema 94,
       bits in the clear channel (data_group_1) are not encrypted. The bits in the pp
       channel data_group_2 are encrypted using the point-to-point security association
       between mobile device 21 and management server 28, using PP key 27, and are
       referred to after encryption as pp_data_group_2. The bits in the ee channel
       data_group_3 are encrypted using the end-to-end security association between
       mobile device 21 and personal client 40, using EE key 46, and are referred to after
       encryption as ee_data_group_3.

       ***

       In block 126 the transfer agent performs another pattern match of the new request
       with the encryption schema 94 to reform the channel contents associated with the
       different security associations. In this example, the items in the clear, pp, and ee
       channels are fairly similar to the items originally sent by the mobile device 21.

’476 Patent at 7:28–35, 7:62–8:7 & 9:39–45 (emphasis added); see id. at 5:59–67, 6:35–37, 7:10–

27 (“the context of the communication determines the specific security association selected for

encryption of a channel”), 8:51–62 (“Decryption produces the following data groups: clear

‘=data_group_l, pp=data_group_2, and ee=ee_data_group_3.”), 9:41–42, 9:59–63, 10:23–24 &

10:60–66. The specification also discloses an embodiment in which “the encryption schema 28

defines no encryption for the clear channel.” Id. at 9:57–58.

       Subsequent disclosures regarding a “point-to-point security association,” an “end-to-end

security association,” and a “clear channel” perhaps could be read as implying that a clear channel

is not a security association. See id. at 7:62–8:7. The specification discloses that “bits in the clear

channel . . . are not encrypted.” Id. (emphasis added).

       On balance, based on the above-discussed context in which the term “security association”

appears in the claims and in the specification, the ’771 Patent and the ’476 Patent use “security

association” to refer to information regarding whether a communication is encrypted and, if so,

what type of encryption is used.



                                                - 45 -
       As to Defendant’s proposal of requiring a “ciphersuite,” the specification discloses:

       The personal client 40 makes an outbound connection 25 to the management server
       28. The personal client 40 registers the presence of a particular user to the
       management server 28 and negotiates a security association specifying a
       cryptographic ciphersuite (including encryption cipher, key length, and digital
       signature algorithm) and a unique, secret point-to-point encryption key 29 over
       connection 25. * * *

       The mobile device 21 negotiates a point-to-point security association, specifying a
       cryptographic ciphersuite and a unique encryption key 27, with the management
       server 28.

       ***

       An end-to-end security association, specifying a cryptographic ciphersuite and a
       unique encryption key 46, is negotiated between the mobile device 21 and the
       personal client 40.

’476 Patent at 2:64–3:3, 3:10–12 & 3:29–32 (emphasis added).

       These details regarding a “ciphersuite,” however, are specific features of particular

disclosed embodiments that should not be imported into the claims. See Phillips, 415 F.3d at 1323;

see also ’476 Patent at 2:23–27 (referring to Figure 1 as “show[ing] one embodiment”). 10 The

contrary opinions of Defendant’s expert, Dr. Henry Houh, are likewise unpersuasive. (See Dkt.

No. 99, Ex. FF, Dec. 20, 2019 Houh Decl., at ¶ 82.)

       The Court therefore hereby construes “security association” to mean “information

regarding whether encryption is used for communication and, if so, what type of encryption

is used.”


10
   Plaintiff also cites United States Patent No. 7,352,868 (“Hawkes”), which the ’476 Patent and
the ’771 Patent list as a cited reference, but the disclosure in Hawkes regarding “IPSec” does not
significantly affect the Court’s analysis of the term “security association” in the ’476 Patent and
the ’771 Patent. (See Dkt. No. 97, Ex. DD, Hawkes at 10:58–63 (“IPSec utilizes ‘security
associations’ to describe the parameters, such as the encryption key and encryption algorithm,
used to encrypt and/or authenticate communications between a group of entities. Note that the
concept of a security association is also valid when applied to cryptosystems not based on
IPSec.”).)

                                               - 46 -
M. “token”

 Plaintiff’s Proposed Construction                   Defendant’s Proposed Construction

 “created identifier comprising a unique string “data representing user validation”
 of data”

(Dkt. No. 82, Ex. B, at 28 & 55; Dkt. No. 97, at 22; Dkt. No. 104, at 49 & 54.) The parties submit

that this term appears in Claims 1, 13, 23, 33, and 43 of the ’476 Patent and Claims 1, 7, 11, 14,

26, and 28–30 of the ’771 Patent. (Id., at 49–60.)

       (1) The Parties’ Positions

       Plaintiff argues that “[t]he patent . . . teaches that the token may be a unique identifier

providing transaction routing information, such as identifying a particular connection over which

to route the data . . . .” (Dkt. No. 97, at 22.) Plaintiff also argues that “the specification . . .

discloses a token may identify ‘sync state,’ which is a created, unique identifier of the final sync

state of the mobile device after synchronizing data with a server,” and “[t]his token has nothing to

do with ‘user validation.’” (Id., at 23.) Further, Plaintiff argues, “Apple’s construction contradicts

the prosecution history.” (Id.)

       Defendant responds that because “the patents’ common specification does not use token

consistent with its generally accepted meanings (evidenced by dictionary definitions),” “‘token’

‘cannot be construed broader than the disclosure in the specification.’” (Dkt. No. 100, at 13

(quoting Indacon, Inc. v. Facebook, Inc., 824 F.3d 1352, 1357 (Fed. Cir. 2016)).) Defendant also

argues that Plaintiff’s proposal is overbroad because “[t]he specification includes many ‘created

identifier[s] comprising a unique string of data’ that the inventors do not refer to as tokens and that

are not tokens, at least because they do not provide routing information.” (Id. at 16.)

       Plaintiff replies that “Apple has no explanation for how the disclosure of ‘sync tokens,’

which has nothing to do with user validation and is incorporated into the specification, comports

                                                - 47 -
with its construction requiring ‘user validation.’” (Dkt. No. 102, at 8 (citations omitted).) Plaintiff

urges that “[o]ther claim language describing how a ‘token’ is used does not provide a basis to

narrowly construe ‘token’ to exclude disclosed embodiments.” (Dkt. No. 102, at 8.) Finally,

Plaintiff argues that “Apple’s construction is broad and includes many things that are not tokens,

including a simple ‘password accepted’ message.” (Id., at 9.)

       At the March 13, 2020 hearing, the parties presented oral arguments as to this term.

       (2) Analysis

       To the extent Defendant is proposing to include the limitations disclosed in the

specification as to the “auth_token,” the “auth_token” is disclosed as part of particular

embodiments:

       Mobile device 21 attaches an auth_token to transactions sent to the management
       server 28. For example, the mobile device 21 may be required to authenticate to
       the management server 28 by transmitting a username and password prior to being
       permitted to submit other transactions for processing. The server 28 issues the
       mobile device 21 an auth_token after successfully validating the username and
       password against information in the user database 42. The mobile device 21 then
       attaches the auth_token to subsequent transactions sent to the management server
       28. The management server 28 uses the auth_token to identify and authenticate the
       source of each transaction and to determine where to route the transaction.

’476 Patent at 6:12–24; see id. at 6:65–67 (“In this example the auth_token is assigned to the ‘pp’

channel and encrypted using the PP key 27.”); see also id. at 9:20–23 (“In this example, the transfer

agent may verify the request is authorized by matching the value of auth_token (‘abc’) with

contents in the user database 42 (FIG. 5).”). These specific features of the “auth_token” should

not be imported into the construction of “token.” See Phillips, 415 F.3d at 1323. Also, Plaintiff

points out disclosure that “the mobile device 21 is operating as a source for sending a transaction

90,” which suggests that a “token” does not necessarily pertain to a user. ’476 Patent at 5:42–44




                                                - 48 -
(emphasis added); see id. at 5:54–58 (“any device can operate as a source or target for the

transaction”).

       Claim 1 of the ’476 Patent, for example, recites (emphasis added):

       1. A method comprising:
               encrypting, at a first computer, first data of a first data path in a transaction
       using a first security association, wherein the first data path is through an
       intermediary server that provides connectivity between the first computer and a
       second computer, and wherein the first security association is not known to the
       intermediary server;
               wherein the transaction comprises a transaction message that includes
       control data and payload data;
               transmitting the control data to the intermediary server, wherein the control
       data includes a token associated with the intermediary server and the token
       provides transaction routing information;
               encrypting second data of a second data path using a second security
       association, wherein the second data path is distinct from the intermediary server;
       and
               transmitting the payload data through the second data path.

       The claim thus provides context for how the “token” is used. Further as to this context,

differences between claims are informative as to the breadth of the term “token.” The above-

reproduced claim as well as Claim 33 of the ’476 Patent, for example, recite that “the token

provides transaction routing information.” Claim 23 of the ’476 Patent, by contrast, recites a token

as included in information that “provides authentication of a source of the transaction and

transaction routing information.”

       The specification of the ’476/’771 Patents discloses an example in which “auth_token =

‘abc’” (’476 Patent at 6:6), and the specification of ’176 Patent discloses:

       The identification module of the computing device may identify the client device
       based on a client identifier. The client identifier may include a unique string of
       data (a token), which may have been previously assigned to the client device by
       the identification module.

’176 Patent at 4:20–24 (emphasis added). The ’176 Patent has a different priority date than the

’476/’771 Patents and is not related, so the specification of the ’176 Patent is extrinsic evidence as

                                                - 49 -
to the ’476/’771 Patents and is therefore of limited weight. Nonetheless, this disclosure is

consistent with how the above-cited claims use “token” as a particular type of identifier.

         Plaintiff also cites disclosure in an incorporated-by-reference provisional patent

application:

         When a front end authentication request comes in, the connection list is searched
         for a connection that has credentials matching those of the authorization request.
         The returned authToken is a direct key to a particular connection. The connection
         is not in fact reserved at that time – it is acquired on every call (the authToken only
         identifies which connection the front end request has access to).

         ***

         When a sync is completed, one end-point creates a sync token, which is an opaque
         key that represents the final sync state.

         ***

         At the end of a successful delta sync [(which asked the data source for all changes
         since the last sync operation)], a new sync token is created to represent the new
         sync state.

(Dkt. No. 97, Ex. EE, United States Provisional Patent Application No. 60/346,881, at

SEVEN_APPLE-000007998, -9685 (emphasis modified); see ’476 Patent at 1:24–30

(incorporating by reference); see also ’771 Patent at 1:32–38 (same); Dkt. No. 100, Ex. 12, at

SEVEN_APPLE-00008003–04.)

         Although this provisional application, which is intrinsic evidence, refers to representing a

connection or a sync state, the disclosure refers to “access” and “a connection that has credentials

matching those of the authorization request,” thus framing the disclosure in terms of validation.

This is also consistent with other above-cited disclosures in the specification. See ’476 Patent at

6:12–24; see id. at 9:20–23 (“In this example, the transfer agent may verify the request is

authorized by matching the value of auth_token (‘abc’) with contents in the user database 42 (FIG.

5).”).

                                                 - 50 -
       Plaintiff also cites prosecution history wherein the patent examiner cited the “Noam”

reference (United States Patent No. 7,203,657), which discloses “payment tokens” and “access

tokens” that can be purchased by users and that “can be drawn down like a debit card.” (See Dkt.

No. 97, Ex. HH, Noam at 4:55–58, 5:25–31 & 6:15–19; see also id. at 9:12–16 (“creating a string

of digital signals known as an access token”); id., Ex. GG, Apr. 4, 2018 Office Action, at 7.)

Although this additional intrinsic evidence suggests that the term “token” may have a broader

meaning than proposed here by Defendant, 11 patent examination applies a broader claim

interpretation standard than applied here under Phillips.

       Further, Plaintiff’s proposal that a “token” is a “created identifier comprising a unique

string of data” is overbroad. Such a construction would encompass practically any identifier. For

example, as Defendant submits, the specification discloses a “device_id” that “identifies the

particular mobile device 21 sending the request 90” (’476 Patent at 6:7 & 6:25–26), and the

specification also refers to “a username and password” (id. at 6:14–19). Plaintiff does not show

that such identifiers are “tokens.”

       Defendant fails to demonstrate, however, that a “token” must relate to “user” validation

rather than some other validation. The opinions of Defendant’s expert, Dr. Henry Houh, are

likewise unpersuasive in this regard. (See Dkt. No. 97, Ex. FF, Dec. 20, 2019 Houh Decl., at

¶¶ 58–77.)

       The Court therefore hereby construes “token” to mean “an identifier that includes

validation data.”




11
  See Salazar v. Procter & Gamble Co., 414 F.3d 1342, 1347 (Fed. Cir. 2005) (“Statements
about a claim term made by an Examiner during prosecution of an application may be evidence
of how one of skill in the art understood the term at the time the application was filed.”).

                                               - 51 -
N. “receiving a token issued by an intermediary server”

 Plaintiff’s Proposed Construction                 Defendant’s Proposed Construction

 “receiving a token created by an intermediary “receiving a token sent from an intermediary
 server”                                       server”

(Dkt. No. 82, Ex. B, at 57; Dkt. No. 97, at 25; Dkt. No. 100, at 19; Dkt. No. 104-1, at 49.) The

parties submit that this term appears in Claims 1, 14, and 26 of the ’771 Patent.

       (1) The Parties’ Positions

       Plaintiff argues that “[i]f the Applicant merely wanted to convey ‘sending,’ he would have

used the terminology ‘receiving a token transmitted from an intermediary server,’ consistent with

its terminology everywhere else in the claims.” (Dkt. No. 97, at 25.) Also, Plaintiff argues, “the

prosecution history teaches that ‘issued by’ means created, not ‘sent.’” (Id.)

       Defendant responds that “[t]he patent never describes a server ‘creating’ a token—it only

describes a server issuing a particular device token, meaning the server must send the token to that

device.” (Dkt. No. 100, at 20.) That is, “Apple agrees that creation precedes sending; Apple

disagrees that the claim language addresses creation.” (Id.)

       Plaintiff replies by reiterating that “[t]he Applicant would have written ‘receiving a token

transmitted by an intermediary server’ if ‘issued by’ meant merely sent.” (Dkt. No. 102, at 9.)

       At the March 13, 2020 hearing, the parties presented oral arguments as to this term.

       (2) Analysis

       As a threshold matter, Plaintiff cites a case in which this Court construed “issued” (as part

of a larger term) to mean “created.” Stambler v. ING Bank, FSB, No. 2:10-CV-181-DF-CE, 2011

WL 4527648, at *13 (E.D. Tex. Sept. 28, 2011). This prior construction is of minimal, if any,

weight in the present case, however, because “claims of unrelated patents must be construed

separately.” e.Digital, 772 F.3d at 727.

                                               - 52 -
         Plaintiff also notes that Defendant cites a dictionary that defines “issue” as “to originate or

proceed from any source.” (Dkt. No. 97, Ex. II, Webster’s Universal College Dictionary 435

(1997).) This dictionary, however, includes other definitions of “issue” that include merely “the

act of sending out or putting forth” or “to send out; discharge; emit.” (Id.) This evidence is thus

of minimal, if any, weight as to the present dispute.

         Turning to the claim language, Claim 1 of the ’771 Patent, for example, recites (emphasis

added):

         1. A non-transitory computer-readable storage medium storing instructions to be
         implemented by a first computer having a processor, wherein the instructions, when
         executed by the processor, cause the first computer to perform steps comprising:
                 receiving a token issued by an intermediary server; and
                 transmitting a transaction message comprising payload data to the
         intermediary server, wherein the payload data is transmitted to a second computer
         by the intermediary server based on the token and the intermediary server is coupled
         to the second computer over a mobile network.

         The recital of “issued by” thus contrasts with the recital of merely “transmitting.” The

other claims here at issue are similar in this regard. See ’771 Patent, Cls. 14 & 26. Although “it

is not unknown for different words to be used to express similar concepts,” “the use of both terms

in close proximity in the same claim gives rise to an inference that a different meaning should be

assigned to each.” Bancorp Servs., LLC v. Hartford Life Ins. Co., 359 F.3d 1367, 1373 (Fed. Cir.

2004).

         Defendant’s counterargument, that “[t]he claims use ‘transmit[ing/ed]’ to focus on where

data is sent to, not to identify what is sending data; ‘issued by’ is used to identify what is sending

data” (Dkt. No. 100, at 20), is unpersuasive. Likewise, Defendant argues that “[i]f ‘issued by’

means ‘created by,’ then the claim recites a server creating a token, but does not recite from where

the mobile device receives the token.” (Id., at 21.) Defendant fails to demonstrate, however, why

the claim must necessarily “recite from where the mobile device receives the token.” (Id.)

                                                 - 53 -
       Also, whereas independent Claim 33 of the ’476 Patent recites “transmit the control data

to the intermediary server, wherein the control data includes a token associated with the

intermediary server and the token provides transaction routing information,” dependent Claim 43

of the ’476 Patent then recites: “The first computer of claim 33, wherein the token is issued by the

intermediary server.” Here again, the contrast between “transmit” and “issued by” weighs in favor

of Plaintiff’s proposed interpretation.

       The “Noam” reference cited by the examiner during prosecution provides additional insight

into the meaning of “issued,” disclosing that “[a]ccess tokens could include the address of the

issuer institution that created it.” (Dkt. No. 97, Ex. HH, Noam at 5:30–31 (emphasis added;

reference numerals omitted); see id., Ex. GG, Apr. 4, 2018 Office Action, at 7.)

       Further, the specification of the ’771 Patent discloses:

       Mobile device 21 attaches an auth_token to transactions sent to the management
       server 28. . . . The server 28 issues the mobile device 21 an auth_token after
       successfully validating the username and password against information in the user
       database 42. The mobile device 21 then attaches the auth_token to subsequent
       transactions sent to the management server 28. The management server 28 uses the
       auth_token to identify and authenticate the source of each transaction and to
       determine where to route the transaction.

’771 Patent at 6:20–32 (emphasis added). Here, the contrast between issuing and attaching (and

sending) is consistent with Plaintiff’s proposal that “issued” means generated 12 rather than merely

sent or attached. The opinions of Defendant’s expert, Dr. Henry Houh, are likewise unpersuasive.

(See Dkt. No. 97, Ex. FF, Dec. 20, 2019 Houh Decl., at ¶¶ 86–92.) For example, Dr. Houh opines

that the above-cited dictionary demonstrates that “‘issuing’ requires an act of sending out; not mere

creation.” (Id., at ¶ 90.) Likewise, at the March 13, 2020 hearing, Defendant urged that if “issued”



12
  At the March 13, 2020 hearing, Plaintiff was amenable to the Court’s suggestion of modifying
Plaintiff’s proposal by replacing “created” with “generated.”

                                               - 54 -
means generated, then this above-reproduced disclosure would fail to explain how the mobile

device obtained the token. Defendant’s argument is unpersuasive because the disputed term as a

whole recites “receiving” and thereby, on its face, already requires that the token is conveyed.

Defendant fails to show any requirement that the manner of conveyance must be specified.

       The Court accordingly hereby construes “receiving a token issued by an intermediary

server” to mean “receiving a token generated by an intermediary server.”

O. The Preamble of Claims 13 and 23 of the ’476 Patent

 Plaintiff’s Proposed Construction                  Defendant’s Proposed Construction

 The preamble is not limiting                       Claim 13:
                                                        The preamble “[a] method implemented on
                                                    an intermediary server” is limiting.

                                                    Claim 23:
                                                        The preamble “[a] server for processing a
                                                    transaction, the server having a processor
                                                    configured to” is limiting.


(Dkt. No. 82, Ex. B, at 28; Dkt. No. 97, at 26; see Dkt. No. 100, at 11.)

       (1) The Parties’ Positions

       Plaintiff argues that the preambles of Claims 13 and 23 of the ’476 Patent do not depart

from the general rule that preambles are not limiting. (Dkt. No. 97, at 26.) Plaintiff submits that

“[t]here is no reference in the body of the claims to the preambles[,] [n]or was there clear reliance

on the preamble in the prosecution history to distinguish the claims.” (Id., at 27.) Plaintiff urges

that “[p]reamble terms that merely name an invention (e.g., ‘a server’) or describe an intended use

(e.g., ‘processing a transaction’), like here, are non-limiting.” (Id.)

       Defendant responds that “[t]he preambles of the ’476 patent’s claims 13 and 23 are limiting

because they provide the sole antecedent bases for essential structural components (servers) recited



                                                - 55 -
in dependent claims.” (Dkt. No. 100, at 11.) Defendant cites the Court’s analysis of similar

disputes (as to unrelated patents) in Whirlpool Corp. v. TST Water, LLC, No. 2:15-CV-1528-JRG,

2016 WL 3959811, at *7 (E.D. Tex. July 22, 2016), and Super Interconnect Technologies LLC v.

Huawei Device Co., No. 2:18-CV-462-JRG, 2020 WL 60145, at *10–*13 (E.D. Tex. Jan. 6, 2020).

Defendant also argues that “these preambles recite an essential structural component of the claimed

inventions consistent with the specification.” (Dkt. No. 100, at 12.)

       Plaintiff replies that “Apple admits that there is no rule that a reference in a dependent

claim ‘is always sufficient to render the preamble limiting.’ Even if the preamble term were

limiting, it would only be limiting as to the unasserted dependent claim.” (Dkt. No. 102, at 10

(citations omitted).) Plaintiff urges that “[t]hese preambles state the purpose or intended use of

the invention—that is, use on a server—and therefore are not limiting.” (Id., at 10–11 (citation

omitted).)

       At the March 13, 2020 hearing, the parties presented oral arguments as to these terms.

Defendant argued that the preambles must be limiting so as to differentiate Claims 13 and 23 from

one another.

       (2) Analysis

       In general, a preamble limits the invention if it recites essential structure or steps,
       or if it is “necessary to give life, meaning, and vitality” to the claim. Pitney Bowes[,
       Inc. v. Hewlett-Packard Co.], 182 F.3d [1298,] 1305 [(Fed. Cir. 1999)].
       Conversely, a preamble is not limiting “where a patentee defines a structurally
       complete invention in the claim body and uses the preamble only to state a purpose
       or intended use for the invention.” Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d
       1550, 1553 (Fed. Cir. 1997).

Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 808 (Fed. Cir. 2002); see, e.g.,

Eaton Corp. v. Rockwell Int’l Corp., 323 F.3d 1332, 1339 (Fed. Cir. 2003) (“When limitations in

the body of the claim rely upon and derive antecedent basis from the preamble, then the preamble



                                                - 56 -
may act as a necessary component of the claimed invention.”); C.W. Zumbiel Co. v. Kappos, 702

F.3d 1371, 1385 (Fed. Cir. 2012) (finding preambles limiting because “‘containers’ as recited in

the claim body depend on ‘a plurality of containers’ in the preamble as an antecedent basis”).

       Also, “the purpose or intended use of the invention . . . is of no significance to claim

construction . . . .” See Pitney Bowes, 182 F.3d at 1305. This principle has sometimes been

characterized as “the presumption against reading a statement of purpose in the preamble as a

claim limitation.” Marrin v. Griffin, 599 F.3d 1290, 1294–95 (Fed. Cir. 2010); see Allen Eng’g

Corp. v. Bartell Indus., 299 F.3d 1336, 1346 (Fed. Cir. 2002) (“Generally, the preamble does not

limit the claims.”); see also Acceleration Bay, LLC v. Activision Blizzard Inc., 908 F.3d 765, 769–

71 (Fed. Cir. 2018) (in preamble reciting “[a] computer network for providing an information

delivery service for a plurality of participants,” finding “information delivery service” to be non-

limiting because it “merely describe[s] intended uses for what is otherwise a structurally complete

invention”).

       In some cases, language in the preamble may be merely “descriptive” of the limitations set

forth in the body of the claim. See IMS Tech., Inc. v. Haas Automation, Inc., 206 F.3d 1422, 1434

(Fed. Cir. 2000) (“The phrase ‘control apparatus’ in the preamble merely gives a descriptive name

to the set of limitations in the body of the claim that completely set forth the invention.”); see also

Deere & Co. v. Bush Hog, LLC, 703 F.3d 1349, 1358 (Fed. Cir. 2012) (“if the body of the claim

describes a structurally complete invention, a preamble is not limiting where it ‘merely gives a

name’ to the invention, extols its features or benefits, or describes a use for the invention”) (quoting

Catalina, 289 F.3d at 809).

       Claims 13, 14, 21, 23, 24, and 31 of the ’476 Patent recite (emphasis added):

       13. A method implemented on an intermediary server, the method comprising:
             receiving a username and a password from a first computer;

                                                 - 57 -
        authenticating the username and the password with a user database;
        issuing a token for the first computer after authenticating the username and
the password, wherein a first point-to-point security association is negotiated with
the first computer and a second point-to-point security association is negotiated
with a second computer;
        receiving a transaction message from the second computer, the transaction
message comprising control data and payload data, wherein the control data
includes information that provides authentication of a source of the transaction and
transaction routing information, wherein the information includes the token; and
        transmitting the payload data to the first computer based on the transaction
routing information.

14. The method of claim 13, wherein the first computer is a first mobile device,
and the first mobile device and the intermediary server are coupled over a mobile
network.

***

21. The method of claim 20, wherein the device identification provides the
transaction routing information for the intermediary server.

***

23. A server for processing a transaction, the server having a processor configured
to:
        receive a username and a password from a first computer;
        authenticate the username and the password with a user database;
        issue a token for the first computer after authenticating the username and
the password, wherein a first point-to-point security association is negotiated with
the first computer and a second point-to-point security association is negotiated
with a second computer;
        receive a transaction message from the second computer, the transaction
message comprising control data and payload data, wherein the control data
includes information that provides authentication of a source of the transaction and
transaction routing information, wherein the information includes the token; and
        transmit the payload data to the first computer based on the transaction
routing information.

24. The server of claim 23, wherein the first computer is a first mobile device, and
the first mobile device and the server are coupled over a mobile network.

***

31. The server of claim 30, wherein the device identification provides the
transaction routing information for the server.



                                       - 58 -
       Thus, although the preambles of Claims 13 and 23 do not provide antecedent basis for any

terms in the bodies of Claims 13 and 23, the preambles of these independent claims provide

antecedent basis for the term “intermediary server” in dependent Claims 14 and 21 and the term

“server” in dependent Claims 24 and 31.

       Plaintiff cites authority that, as a general matter, a preamble of an independent claim need

not be found limiting merely because it appears in the body of a dependent claim. See CreAgri,

Inc. v. Pinnaclife Inc., No. 11-CV-06635-LHK, 2013 WL 1663611, at *8 (N.D. Cal. Apr. 16,

2013). In some cases, the preamble of the independent claim may be limiting as to a dependent

claim but not as to the independent claim from which the dependent claim depends. See TQ Delta,

LLC v. 2WIRE, Inc., No. 1:13-CV-01835-RGA, 2018 WL 4062617, at *5 (D. Del. Aug. 24, 2018)

(Andrews, J.) (“neither party objected to the idea that a preamble could be construed as limiting a

dependent claim, but not limiting the independent claim in which it appears”). This approach

appears to comport with the general principle, for example, that “[e]ach claim of a patent (whether

in independent, dependent, or multiple dependent form) shall be presumed valid independently of

the validity of other claims.” 35 U.S.C. § 282.

       At least one court has found, however, that even though there is no “bright-line rule,” a

preamble term providing antecedent basis for a dependent claim “support[ed] the Court’s

conclusion” that the preamble of the independent claim was limiting. PersonalWeb Techs. LLC v.

Int’l Bus. Machines Corp., No. 16-CV-01266-EJD, 2017 WL 2180980, at *13, n.15 (N.D. Cal.

May 18, 2017) (Davila, J.).

       Here, the recitals of “server” and “intermediary server” in above-reproduced Claims 13

and 23 not only provide antecedent basis for dependent claims but also do more than merely

provide “reference points . . . that aid in defining” the claimed invention. C.R. Bard, Inc. v. M3



                                              - 59 -
Sys., Inc., 157 F.3d 1340, 1350 (Fed. Cir. 1998). Instead, the preambles of Claims 13 and 23 give

“life, meaning, and vitality” to the interactions involving the first computer and the second

computer recited in the bodies of Claims 13 and 23. Pitney Bowes, 182 F.3d at 1305. This

understanding is consistent with disclosures in the specification. See, e.g., ’476 Patent at 2:52–56,

3:44–4:41 (“management server 28”) & Figs. 1 & 2.

       The Court therefore hereby finds that the preambles of Claims 13 and 23 of the ’476

Patent are limiting.

                  XII. DISPUTED TERMS IN U.S. PATENT NO. 9,369,539

       The ’539 Patent, titled “Method and Device for Power Saving for Downloading Files,”

issued on June 14, 2016, and bears an earliest priority date of July 26, 2010. The Abstract of the

’539 Patent states:

       A mobile device and related method includes a power save mode to reduce battery
       consumption of the mobile device. The user is queried whether to enter the power
       save mode and a download request from another mobile device associated with the
       user is delayed while the device is in the power save mode.

P. “delayed for download”

 Plaintiff’s Proposed Construction                 Defendant’s Proposed Construction

 Plain and ordinary meaning                        Plain and ordinary meaning 13

(Dkt. No. 82, Ex. B, at 3; Dkt. No. 97, at 27; Dkt. No. 100, at 1; Dkt. No. 104, at 61 & 63.) The

parties submit that this term appears in Claims 1 and 7 of the ’539 Patent. (Id.)

       Plaintiff argues that “Apple’s proposed construction contradicts the surrounding claim

language and improperly seeks to import two limitations—that a download must be ‘originally

scheduled’ at a time and that the download must be moved to some later definite time—that


13
 Defendant previously proposed: “move the timing for download to a time after the download
was originally scheduled.” (Dkt. No. 82, Ex. B, at 3.)

                                               - 60 -
exclude preferred embodiments disclosed in the patent.” (Dkt. No. 97, at 28.) Plaintiff also argues

that “the extrinsic evidence Apple relies upon for its construction, which should not be credited

over the intrinsic record, does not require the limitations Apple seeks to import.” (Id.) Further,

Plaintiff argues that “the ’539 patent provides extensive teachings of delays that are not to a

specified time, but instead are until a condition is satisfied.” (Id., at 29.)

        Defendant responds:

        [fn:] Based on the statements in SEVEN’s briefing and its expert declaration, to
        narrow the parties’ disputes, Apple adopts SEVEN’s articulation of the term’s plain
        and ordinary meaning.

        ***

        Specifically, “delayed for download” refers to a content selected for download that
        is delayed, beginning when the first mobile device is in the power save mode and
        ending when the second mobile device is not in power save mode.

(Dkt. No. 100 at 1 & n.1.) Plaintiff’s reply brief does not address this term. (See Dkt. No. 102.)

At the March 13, 2020 hearing, the parties presented no oral arguments as to this term.

        Based on the agreement reached by the parties, the Court hereby construes “delayed for

download” to have its plain meaning.

       XIII. DISPUTED TERMS IN U.S. PATENTS NO. 9,769,176 AND 10,243,962

        The ’176 Patent and the ’962 Patent are both titled “Multiple Data Store Authentication”

and both bear an earliest priority date of April 21, 2005. The ’176 Patent issued on September 19,

2017, and the ’962 Patent issued on March 26, 2019. The Abstracts of the ’176 Patent and the

’962 Patent are the same and state:

        Systems and methods for authenticating access to multiple data stores substantially
        in real-time are disclosed. The system may include a server coupled to a network,
        a client device in communication with the server via the network and a plurality of
        data stores. The server may authenticate access to the data stores and forward
        information from those stores to the client device. An exemplary authentication
        method may include receipt of a request for access to data. Information concerning


                                                 - 61 -
       access to that data is stored and associated with an identifier assigned to a client
       device. If the identifier is found to correspond to the stored information during a
       future request for access to the store, access to that store is granted.

Q. “registration information”

 Plaintiff’s Proposed Construction                  Defendant’s Proposed Construction

 “information to access a service”                  “user information to access a service”

(Dkt. No. 82, Ex. B, at 63; see id., at 36; Dkt. No. 97, at 30; Dkt. No. 100, at 22; see Dkt. No. 104-

1, at 66.) The parties submit that this term appears in Claims 1 and 14 of the ’176 Patent and

Claims 1 and 23 of the ’962 Patent. (Id., at 66, 68, 70 & 72.)

       (1) The Parties’ Positions

       Plaintiff argues that “[t]he disclosure of a preferred embodiment where device information

is ‘registration information’ shows Apple’s construction is wrong.” (Dkt. No. 97, at 31.) Plaintiff

also argues that “Apple’s construction contradicts the prosecution history.” (Id.)

       Defendant responds: “Apple agrees that ‘registration information’ ‘may include

information about the client device.’ The remaining dispute appears to be whether ‘registration

information’ consists only of device information.” (Dkt. No. 100, at 22 (citation omitted).)

Defendant urges that “the patents explain that ‘registration information’ must include at least some

user information” because “the patent repeatedly and consistently explains ‘registration’ is

something done for a user.” (Id., at 22 & 23 (footnote omitted).) Defendant emphasizes that “[n]o

disclosure contemplates ‘registration information’ consisting only of information about a client

device.” (Id., at 23.)

       Plaintiff replies:

       Apple admits that “registration information may include information about the
       client device,” and is not limited to “user information.” Opp. at 22. Yet, Apple
       urges its narrow “user information” only construction because “the patents explain
       that registration must include at least some user information.” Opp. at 22. Apple’s

                                                - 62 -
       own admission is fatal. If registration information “may include client device
       information,” then the term is not limited to “user information,” regardless of
       whether or not registration information must include some user information.

(Dkt. No. 102, at 11.) Plaintiff also argues that “[t]he specification teaches that the registration

information need not even include user information . . . .” (Id. (citing ’176 Patent at 13:2–7).)

       At the March 13, 2020 hearing, the parties presented oral arguments as to this term.

       (2) Analysis

       Claim 1 of the ’176 Patent, for example, recites (emphasis added):

       1. A server for providing access to one or more data stores, comprising:
              a memory and a processor, the server communicatively coupled to a
       network and the one or more data stores, wherein the server is configured to:
                 send a first identifier for a client device upon the client
                      device communicating with the server for the client
                      device to present the first identifier in a subsequent
                      connection with the server;
                 receive registration information for a data store from the
                      client device, wherein a second identifier is generated
                      and associated with the data store and the registration
                      information, wherein the second identifier is send [sic]
                      to the client device;
                 receive, via the subsequent connection with the client device,
                      a request for the client device to receive information
                      from the data store, wherein the subsequent connection
                      includes the first identifier;
                 configure a service to receive data from the data store on
                      behalf of the client device, wherein the service is based
                      on the second identifier;
                 receive a first message indicative of new information at the
                      data store;
                 transmit a second message to the client device in response to
                      receipt of the first message;
                 wherein additional information associated with the first
                      message is sent from the data store to the client device
                      upon receipt of the second message by the client device.

       As to the prosecution history, Plaintiff discusses the “Katsube” reference (United States

Patent Application Publication No. 2004/0249961) cited by the patent examiner. (Dkt. No. 97,




                                               - 63 -
Ex. NN, May 16, 2017 Notice of Allowability, at 3). Katsube discloses receiving registration

information and states:

       The above-described registration information may include a postal code or an
       address at which the second information processing apparatus is connected to the
       network.

(Id., Ex. MM, Katsube at [0021]; see id. at [0018]–[0020].) As Defendant notes, however, Katsube

also refers to registration information including “user information.” (Id. at [0376].) On balance,

Katsube does not significantly affect the Court’s analysis of the patents-in-suit.

       The specification discloses that “registration information” can include information about a

user and about a device:

       A client 110 communicates with a server 130 via a network 120. The client 110
       may include any type of device, such as a cellular telephone, a personal digital
       assistant (PDA), a personal computer, etc. In some instances, client 110 may be a
       data-enabled device that can, for example, send and receive electronic-mail, receive
       and send short message service (SMS) messages, access the Internet and so forth.

       ***

       By completing the registration or a portion of the registration with information
       existing about the user and the user device, such as the device 110 discussed in
       FIG. 1, the user is only required to provide data for the registration not included in
       the information from the storage medium(s) 150.

       ***

       For instance, the information about the user and/or the client 110 associated with
       the user the server 130 originally captured may not provide enough information
       about the user and/or the client 110 required for the registration for the services
       associated with the provisioning event. Accordingly, more information may be
       collected from the user. As part of the simplified provisioning process described
       in FIG. 4, or any other exemplary provisioning process, the user may be queried for
       additional information to complete the registration.

’176 Patent at 6:1–8, 12:20–25 & 13:2–11 (emphasis added).

       The last of these above-reproduced disclosures refers to “information about the user and/or

the client.” Id. at 13:2–11 (emphasis added). This does not support Plaintiff’s proposal that

                                               - 64 -
“registration information” could be only device information because this disclosure uses “and/or”

with reference to missing information (in which case “more information may be collected from the

user”). Id.

       Further, the Background of the Invention provides informative context by referring to a

need for “simplified provisioning” for users:

       Collecting the user’s personal information and storing the information in the
       databases is frequently done in order to maintain security and ensure that each user
       pays for the resources being requested. However, users often resent the time it
       takes to register for access to the resources. Further, users may register many times
       with the same service provider for different resources available via the service
       provider. Numerous minutes or hours spent entering information required by the
       service provider may deter users from subscribing to the various resources offered
       by the service provider. There is, therefore, a need for a system and method for
       simplified provisioning.

Id. at 1:66–2:11 (emphasis added).

       The specification then discloses performing “registration for the user.” ’176 Patent at

8:63–67; see id. at 9:13–15 (same), 10:4–7 (“user information”; “where to bill the user”), 6:12–13

(“registering a user”), 11:39–41 (“information about the user”), 11:47–48 (“information associated

with a user is stored”), 12:15–35 (“register the user” by using “information . . . that was previously

collected”; “the user experiences a streamlined provisioning process”) & 13:13–14 (“the server

130 stores information associated with the user”); see also id. at 1:26–42 (“Conventionally, a user

purchasing services associated with a device needs to register with a service provider to provide

specific information about the user.”), 6:11–18, 6:66–7:2, 9:11–19, 10:54–57, 12:15–28, 12:39–

40, 12:56–57 & 13:8–11.

       In light of this repeated, consistent context provided by the patents-in-suit, the term

“registration information” should be construed as including user information. See Nystrom v.

TREX Co., Inc., 424 F.3d 1136, 1144–45 (Fed. Cir. 2005) (construing the term “board” to mean



                                                - 65 -
“wood cut from a log” in light of the patentee’s consistent usage of the term and noting that the

patentee “is not entitled to a claim construction divorced from the context of the written description

and prosecution history”); see also Wi-LAN USA, Inc. v. Apple Inc., 830 F.3d 1374, 1382 (Fed.

Cir. 2016) (“Consistent use of a term in a particular way in the specification can inform the proper

construction of that term.”). The contrary opinions of Plaintiff’s expert, Dr. Mark Jones, are

unpersuasive. (See Dkt. No. 97-58, Dec. 20, 2019 Jones Decl., at ¶¶ 70–76.)

          The Court therefore hereby construes “registration information” to mean “information,

including user information, that is used to access a service.”

                  XIV. DISPUTED TERMS IN U.S. PATENT NO. 10,039,029

          The ’029 Patent, titled “Predictive Fetching of Mobile Application Traffic,” issued on July

31, 2018, and bears an earliest priority date of July 26, 2010. The Abstract of the ’029 Patent

states:

          A mobile device having an established multiplexed connection for optimizing
          communications is configured for communicating over the established multiplexed
          connection, predicting an activity session based on application access history, and
          fetching data for an application before the activity session based on the predicted
          activity session. A second connection is established that is other than the
          established multiplexed connection with the mobile device. The fetched data is
          transmitted over the second connection.

R. “a mobile device having an established multiplexed connection for optimizing
communications”

 Plaintiff’s Proposed Construction                  Defendant’s Proposed Construction

 The preamble is not limiting.                      The preamble “[a] mobile device having an
                                                    established multiplexed connection for
                                                    optimizing communications” is limiting.

(Dkt. No. 82, Ex. B, at 43; Dkt. No. 97, at 31; Dkt. No. 100, at 26.) The parties submit that this

term appears in Claim 1 of the ’029 Patent.




                                                - 66 -
          (1) The Parties’ Positions

          Plaintiff argues that “a claim term in the body of the claim having antecedent basis in the

preamble is not sufficient to make the preamble limiting.” (Dkt. No. 97, at 32.) Plaintiff submits

that “essentially the same language (‘the established multiplexed connection’) already appears in

the claim,” and “Apple does not contend that some language in the preamble defines what an

‘established multiplexed connection’ is—Apple is separately disputing the meaning of that term.”

(Id., at 33.)

          Defendant responds that relevant claims depend on the preamble for antecedent basis, and

“[t]he ‘multiplexed connection’ forms a fundamental component of the claimed invention in that

it allows a reference for defining the ‘second connection’ over which data is fetched.” (Dkt. No.

100, at 26.) Defendant argues that “[t]he claim body requires communicating over an established

multiplexed connection and the preamble recites that the device has an established multiplexed

connection.” (Id., at 27.)

          Plaintiff replies that Defendant “cannot show that the preamble must be limiting to

complete the invention articulated in the body of the claim.” (Dkt. No. 102, at 12.) Plaintiff also

argues that “[i]ndependent claim 12 shows the phrase from the preamble of claim 1 identified by

Apple need not be limiting to fully define the operative invention.” (Id.)

          At the March 13, 2020 hearing, the parties presented no oral arguments as to this term.

          (2) Analysis

          Legal principles regarding preambles are set forth above as to Claims 13 and 23 of the ’476

Patent.

          Claim 1 of the ’029 Patent recites (emphasis added):

          1. A mobile device having an established multiplexed connection for optimizing
          communications, the mobile device comprising:

                                                - 67 -
               a memory; and
               a processor configured for:
                   receiving a selection from a user whether to enable an
                       application for fetching;
                   communicating over the established multiplexed connection;
                   predicting an activity session based on application access
                       history, wherein the application access history includes
                       historical application usage;
                   fetching data for the application before the activity session
                       to support the predicted activity session before beginning
                       the activity session, wherein the application is operating
                       in a background of the mobile device, wherein the data
                       is fetched if the fetching is enabled by the user selection
                       for the application, wherein at least some of the fetched
                       data is for background requests made by the application
                       on the mobile device;
                   wherein a second connection is established that is other than
                       the established multiplexed connection with the mobile
                       device,
                   wherein fetching data occurs over the second connection;
                       and
                   disconnecting from the second connection.

       Plaintiff cites Schumer v. Laboratory Computer Systems, Inc., which found a preamble not

limiting, stating: “Here, the preamble simply describes features that necessarily exist in any

coordinate system for a digitizer—a point of origin, an angle of rotation, and a scale. The preamble

does not specify how the device is to operate with respect to those features.” 308 F.3d 1304, 1310

(Fed. Cir. 2002). In the present case, by contrast, the preamble does not describe an environment

or inherent characteristics but rather sets forth a specific structure that does not “exist in any

[relevant] system.” Id. Schumer is therefore distinguishable.

       As to the preamble recital of “[a] mobile device,” this structural recital appears as part of

the recital of “an established connection,” which provides antecedent basis for “the established

connection” recited in the body of the claim. The preamble recital of a “mobile device” is therefore

limiting. See Proveris Scientific Corp. v. Innovasystems, Inc., 739 F.3d 1367, 1373 (Fed. Cir.

2014) (“The phrase ‘the image data’ clearly derives antecedent basis from the ‘image data’ that is

                                               - 68 -
defined in greater detail in the preamble as being ‘representative of at least one sequential set of

images of a spray plume.’”) (emphasis added).

          Nonetheless, “the purpose or intended use of the invention . . . is of no significance to claim

construction . . . .” Pitney Bowes, 182 F.3d at 1305. Here, the preamble phrase “for optimizing

communications” is descriptive, rather than structural or explanatory, and in the present case is

therefore not limiting. See Acceleration Bay, 908 F.3d at 769–71 (in preamble reciting “[a]

computer network for providing an information delivery service for a plurality of participants,”

finding “information delivery service” to be non-limiting because it “merely describe[s] intended

uses for what is otherwise a structurally complete invention”); see also Deere, 703 F.3d at 1358

(“if the body of the claim describes a structurally complete invention, a preamble is not limiting

where it ‘merely gives a name’ to the invention, extols its features or benefits, or describes a use

for the invention”) (quoting Catalina, 289 F.3d at 809). The contrary opinions of Defendant’s

expert, Dr. Adam Porter, are unpersuasive. (See Dkt. No. 97, Ex. CC, Dec. 20, 2019 Porter Decl.,

at ¶ 88–91.)

          The Court therefore hereby finds that the preamble of Claim 1 of the ’029 Patent is

limiting as to “[a] mobile device having an established multiplexed connection . . ., the mobile

device comprising,” but is not limiting as to the phrase “for optimizing communications.”

S. “established multiplexed connection”

 Plaintiff’s Proposed Construction                    Defendant’s Proposed Construction

 Plain and ordinary meaning; to the extent “a single, proxied connection for transmission
 construction is necessary “connection used to of data from multiple applications”
 send or receive messages for two or more
 applications” 14



14
     Plaintiff previously proposed only: “Plain and ordinary meaning.” (Dkt. No. 82, Ex. B, at 43.)

                                                  - 69 -
(Dkt. No. 82, Ex. B, at 43; Dkt. No. 97, at 33; Dkt. No. 100, at 27.) The parties submit that this

term appears in Claims 1, 2, 12, and 13 of the ’029 Patent.

       (1) The Parties’ Positions

       Plaintiff argues that “[t]he patent does not expressly define ‘established multiplexed

connection’ or ‘multiplexed connection’ or disavow the plain meaning of either phrase.” (Dkt.

No. 97, at 33.) “Instead,” Plaintiff argues, “Apple and its expert attempt to import implementation

details from the specification or elsewhere into the claims.” (Dkt. No. 97, at 34.) “‘[R]egarding

the ‘single’ connection requirement proposed by Apple, it is unclear what, other than confusion,

this limitation adds.” (Id.) Plaintiff also argues that Defendant improperly attempts to import a

“proxied” limitation from particular embodiments, and Plaintiff submits that Defendant’s proposal

of “proxied connection” lacks any known meaning in the art and would therefore lead to additional

disputes. (Id., at 35; see id. at 35–36.) Finally, Plaintiff argues that Defendant’s proposal of

“transmission of data from multiple applications” “contradicts both the plain meaning of the term

and the teachings of the patent.” (Id., at 36.)

       Defendant responds that “[t]he term ‘established multiplexed connection’ merits

construction because the term ‘multiplex’ can have different meanings in different technical

contexts and this is not a phrase that would be readily understandable by the jury.” (Dkt. No. 100,

at 27.) Defendant argues: “Apple’s construction includes the adjectives ‘single’ and ‘proxied’ in

order to give effect to the term ‘established.’ SEVEN’s construction, in contrast, reads out this

limitation entirely and for that reason cannot be correct.” (Id., at 28.) Defendant also argues that

its proposal of “single” “enforce[s] the requirement that the communication must exist over a

‘single’ established connection rather than multiple or ephemeral connections that may or may not

exist at the time of the data transmission.” (Id.) Finally, Defendant responds as to Plaintiff’s



                                                  - 70 -
proposal of “messages” that “the patent discusses the multiplexed connection in the context of

‘data request[s]’ or ‘data transfers’—not ‘messages.’” (Id., at 30 (citing ’029 Patent at 28:32–36).)

       Plaintiff replies that “Apple points to no disclaimer, lexicography, or generally accepted

understanding of ‘established multiplexed connection,’ and the Court should reject [Apple’s

proposed] limitation of the claims.” (Dkt. No. 102, at 12.) “Regarding ‘proxied connection,’”

Plaintiff argues that “the term does not appear in the patent and is not a term of art.” (Id., at 13.)

       At the March 13, 2020 hearing, the parties presented oral arguments as to this term.

       (2) Analysis

       Claim 1 of the ’029 Patent, for example, recites (emphasis added):

       1. A mobile device having an established multiplexed connection for optimizing
       communications, the mobile device comprising:
             a memory; and
             a processor configured for:
                 receiving a selection from a user whether to enable an
                     application for fetching;
                 communicating over the established multiplexed connection;
                 predicting an activity session based on application access
                     history, wherein the application access history includes
                     historical application usage;
                 fetching data for the application before the activity session
                     to support the predicted activity session before beginning
                     the activity session, wherein the application is operating
                     in a background of the mobile device, wherein the data
                     is fetched if the fetching is enabled by the user selection
                     for the application, wherein at least some of the fetched
                     data is for background requests made by the application
                     on the mobile device;
                 wherein a second connection is established that is other than
                     the established multiplexed connection with the mobile
                     device,
                 wherein fetching data occurs over the second connection;
                     and
                 disconnecting from the second connection.

The specification discloses:




                                                - 71 -
       In some embodiments, if an activity session is detected or created by the local
       proxy, the local proxy can request a multiplexed connection be established to
       optimize the signaling during the session. If an activity session is identified by the
       server, the existing TCP connection opened from the mobile device can be
       converted into a multiplexed session and used for the optimized connection.
       Alternatively, the first data request from the mobile device can be accomplished
       outside of the multiplexed connection, and the multiplexed connection can be
       established for subsequent data transfers.

       ***

       A benefit of a distributed proxy architecture (such as that described above), where
       each end-point (i.e., the proxy in the client and the proxy in the server) is well
       known by the system, is that a single TCP connection can be used to transport all
       of the application traffic during an established activity session. The WebMUX and
       SCP protocols allow multiplexing of multiple sessions of application-level
       protocols (such as HTTP) over a single TCP connection. In one embodiment of the
       present invention, an activity session may be supported by a multiplexed TCP
       connection using these or a similar mechanism. In another embodiment, the
       activity session may be supported by a TCP connection pool, with the connection
       reuse enhanced by nature of connecting to a single proxy server (or proxy in a
       server) for all requests.

’029 Patent at 28:26–36 & 30:30–43 (emphasis added).

       The specification thus explains that although there may be multiple connections, a

particular connection is “multiplexed” if the particular connection is used to communicate data for

multiple applications. Plaintiff’s arguments to the contrary, such as that “[t]he ’029 patent deals

with mobile devices that connect to wireless network base stations over a series of short-lived

physical-layer connections,” do not compel otherwise. (Dkt. No. 102, at 12 (citing ’029 Patent at

30:30–45 & Fig. 1A).) Although a particular connection could itself be composed of multiple

links or connections in an underlying communication network, the word “multiplexed” should be

given effect as requiring that a particular multiplexed connection is used to communicate data for

multiple applications. See Bicon, Inc. v. Straumann Co., 441 F.3d 945, 950 (Fed. Cir. 2006)

(“claims are interpreted with an eye toward giving effect to all terms in the claim.”).




                                               - 72 -
       Defendant further argues that “in order to have a ‘multiplexed’ connection in the ’029

patent, the connection must be a ‘proxied’ connection.” (Dkt. No. 100, at 29.) No such limitation

appears in above-reproduced Claim 1 of the ’029 Patent. Indeed, none of the claims of the ’029

Patent recite “proxy” or “proxied” or any other similar term. Defendant notes that the originally-

filed claims of the application that issued as the ’029 Patent included a “proxy server” limitation.

(See Dkt. No. 97, Ex. PP, Application, at 71 (p. 2 of 9 of Ex. PP).) The applicant cancelled these

claims in a Preliminary Amendment during prosecution. (See id., Preliminary Amendment (p. 5

of 9 of Ex. PP).)

       Defendant fails to demonstrate how these cancelled claims purportedly warrant importing

a “proxy” back into the claims of the issued ’029 Patent. The opinions of Defendant’s expert, Dr.

Adam Porter, are likewise unpersuasive. (See Dkt. No. 97, Ex. CC, Porter Decl., at ¶¶ 92–96.)

The ACCO Brands and Applied Materials cases cited by Defendant do not compel otherwise. See

ACCO Brands, Inc. v. Micro Sec. Devices, Inc., 346 F.3d 1075, 1079 (Fed. Cir. 2003) (“The

presence in the ’989 specification of embodiments carried over from the parent application, but

claimed in other patents, does not serve to broaden the scope of the ’989 claims that were the

subject of the divisional application.”); see also Applied Materials, Inc. v. Advanced

Semiconductor Materials Am., Inc., 98 F.3d 1563, 1579 (Fed. Cir. 1996) (J. Mayer, concurring)

(“Although there may be some variation in the scope of the claimed subject matter, a continuation

application is based solely on the disclosure of a parent application.”). Further, Defendant fails to

show that the disclosures in the specification regarding proxies set forth any relevant definition or

disclaimer, and specific proxy features of particular disclosed embodiments should not be imported

into the claims. See Phillips, 415 F.3d at 1323.




                                               - 73 -
       As to Plaintiff’s proposal of “messages,” Defendant’s proposal of referring to “data” better

comports with disclosure in the specification regarding multiplexing. See ’029 Patent at 28:34–36

(“the multiplexed connection can be established for subsequent data transfers”). At the March 13,

2020 hearing, Plaintiff was amenable to referring to “data” rather than “messages.” Finally, the

disclosure of “application traffic” supports Plaintiff’s proposal of “send or receive . . . for . . .

applications” rather than Defendant’s proposal of “transmission . . . from . . . applications.” See,

e.g., id. at 30:34. Defendant does not appear to dispute this final point. (See Dkt. No. 100, at 30

(explaining that Defendant’s proposal “invokes the word ‘transmission’ simply to capture the

notion that the connection transmits data in one direction or the other without limiting the actor

that is responsible for transmission”).)

       The Court therefore hereby construes “established multiplexed connection” to mean

“a particular established connection that is configured for sending or receiving data for

multiple applications.”

T. “activity session”

 Plaintiff’s Proposed Construction                 Defendant’s Proposed Construction

 Plain and ordinary meaning                        “pattern of multiple mobile application use by
                                                   a mobile user that can be ‘predicted’ by using
                                                   contextual clues available to a mobile client
                                                   proxy”

(Dkt. No. 82, Ex. B, at 46; Dkt. No. 97, at 37; Dkt. No. 100, at 30; Dkt. No. 104-1, at 76.) The

parties submit that this term appears in Claims 1 and 12 of the ’029 Patent. (Id., at 76 & 78.)

       (1) The Parties’ Positions

       Plaintiff argues that “‘[a]ctivity session’ is a plain English phrase that requires no

construction,” and Defendant fails to show any lexicography. (Dkt. No. 97, at 37; see id. at 37–

38.)

                                               - 74 -
       Defendant responds that “activity session” is a term coined by the patentees, and Defendant

argues that a lexicography appears in a provisional patent application that the ’029 Patent

incorporates by reference. (Dkt. No. 100, at 31.) Defendant submits that “[a]t no point in the

remainder of the ’029 specification did SEVEN rescind this definition, offer a different definition,

or even qualify that this definition applies only to certain embodiments.” (Id.)

       Plaintiff replies that “Apple’s proffered definition of ‘activity session’ as a time-

independent ‘pattern’ is inconsistent with the ’839’s [(provisional patent application’s)] use of

‘activity session’ and should be rejected.” (Dkt. No. 102, at 13–14.)

       At the March 13, 2020 hearing, the parties presented no oral arguments as to this term.

       (2) Analysis

       Claim 1 of the ’029 Patent, for example, recites (emphasis added):

       1. A mobile device having an established multiplexed connection for optimizing
       communications, the mobile device comprising:
             a memory; and
             a processor configured for:
                 receiving a selection from a user whether to enable an
                     application for fetching;
                 communicating over the established multiplexed
                     connection;
                 predicting an activity session based on application access
                     history, wherein the application access history includes
                     historical application usage;
                 fetching data for the application before the activity session
                     to support the predicted activity session before beginning
                     the activity session, wherein the application is operating
                     in a background of the mobile device, wherein the data
                     is fetched if the fetching is enabled by the user selection
                     for the application, wherein at least some of the fetched
                     data is for background requests made by the application
                     on the mobile device;
                 wherein a second connection is established that is other than
                     the established multiplexed connection with the mobile
                     device,
                 wherein fetching data occurs over the second connection;
                     and

                                               - 75 -
                   disconnecting from the second connection.

       The ’029 Patent incorporates-by-reference United States Provisional Patent Application

No. 61/408,839, which discloses:

       As will be described, in some embodiments the present invention is directed to a
       method for augmenting a distributed proxy-based solution by introducing the
       concept of an “activity session”. An activity session is a pattern of multiple mobile
       application use by a mobile user that can be “predicted” by using contextual clues
       available to a mobile client proxy.

       ***

       In the context of the present invention, an activity session is a pattern of multiple
       mobile application use by a mobile user that can be “predicted” (or otherwise
       anticipated or expected) based on contextual clues available to a mobile client
       proxy or to a proxy server in a distributed proxy environment.

(Dkt. No. 97, Ex. RR, Provisional Patent Application, at 2 & 9; see ’029 Patent at 1:32–35 & 1:58–

59.)

       “To act as its own lexicographer, a patentee must ‘clearly set forth a definition of the

disputed claim term’ other than its plain and ordinary meaning.” Thorner v. Sony Computer Entm’t

Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012) (quoting CCS Fitness, Inc. v. Brunswick Corp.,

288 F.3d 1359, 1366 (Fed. Cir. 2002).)

       Here, the above-reproduced disclosures define what an activity session “is,” and the

quotation marks around “activity session” reinforce the clarity of the lexicography.           See

Sinorgchem Co., Shandong v. Int’l Trade Comm’n, 511 F.3d 1132, 1136 (Fed. Cir. 2007) (“The

term ‘controlled amount’ is set off by quotation marks—often a strong indication that what follows

is a definition. Moreover, the word ‘is,’ again a term used here in the specification, may ‘signify

that a patentee is serving as its own lexicographer.’ As such, the patentee must be bound by the

express definition.”) (citations omitted).




                                              - 76 -
          Plaintiff argues that these disclosures do not support Defendant’s proposed construction

because Defendant’s proposal refers to an activity session that has not yet happened (Dkt. No. 97,

at 37–38), and Plaintiff cites disclosure in the provisional patent application referring to “activity

that is being processed by the server since the last user activity session.” (Dkt. No. 97, Ex. RR,

Provisional Patent Application, at 10.) But the above-reproduced disclosures, themselves, state

than an activity session “can be ‘predicted,’” which thus refers to the future. (Id., at 2.) The

quotation marks around the word “predicted” do not uncut the lexicography because the above-

reproduced disclosures demonstrate that the patentee used the word “predicted” broadly. (See id.,

at 9.)

          Further, Plaintiff cites disclosure in the provisional patent application that an activity

session is not limited to being “identified by the client” but alternatively can be “identified by the

server.” (Id., at 12.) Defendant counters that “Apple’s construction does not exclude that

‘contextual clues available to a mobile client proxy’ are also available to a server.” (Dkt. No. 100,

at 32.)

          On balance, the above-reproduced disclosures in the ’839 Application set forth a

lexicography as to the term “activity session,” and this lexicography governs the meaning of this

term in the claims of the ’029 Patent. See Phillips, 415 F.3d at 1316 (“[T]he specification may

reveal a special definition given to a claim term by the patentee that differs from the meaning it

would otherwise possess. In such cases, the inventor’s lexicography governs.”); see also ’029

Patent at 1:32–35 & 1:58–59 (incorporating by reference). This result is particularly appropriate

here because Plaintiff does not show that the term “activity session” has had any well-established

meaning in the art at any relevant time. See Intervet, Inc. v. Merial Ltd., 617 F.3d 1282, 1287

(Fed. Cir. 2010) (citing Phillips, 415 F.3d at 1315) (“Idiosyncratic language, highly technical



                                                - 77 -
terms, or terms coined by the inventor are best understood by reference to the specification.”); see

also Goldenberg v. Cytogen, Inc., 373 F.3d 1158, 1164 (Fed. Cir. 2004) (citation omitted) (“Where

a claim term has no ordinary and customary meaning, a court must resort to the remaining intrinsic

evidence—the written description and the prosecution history—to obtain the meaning of that

term.”). The contrary opinions of Plaintiff’s expert, Dr. Michael Goodrich, do not compel

otherwise. (See Dkt. No. 97-57, Dec. 20, 2019 Goodrich Decl., at ¶¶ 132–139.)

       Finally, the specification of the ’029 Patent is consistent with this lexicography, disclosing

proactively caching data:

       Once an activity session is established and has been acknowledged by the local
       proxy and/or proxy server, the proxy server can now proactively cache data (e.g.,
       access the URLs or application servers/providers anticipated in the predicted
       activity sessions) for more rapid access to content anticipated to be needed in the
       predicted activity session.

’029 Patent at 28:37–42 (emphasis added); see id. at 28:6–36. The MasterObjects case cited by

Plaintiff does not compel otherwise. See MasterObjects, Inc. v. Yahoo!, Inc., No. C 11-02539

JSW, 2013 WL 6185475, at *6–*7 (N.D. Cal. Nov. 26, 2013). Indeed, MasterObjects declined to

“import a specific limitation from a glossary which is expressly limited to a preferred

embodiment.” (Id., at *7 (emphasis added).)

       The Court therefore hereby construes “activity session” to mean “a pattern of multiple

mobile application use by a mobile user that can be predicted (or otherwise anticipated or

expected) based on contextual clues available to a mobile client proxy or to a proxy server in

a distributed proxy environment.”

U. “wherein the data is fetched if the fetching is enabled by the user selection for the
application”

 Plaintiff’s Proposed Construction                 Defendant’s Proposed Construction

 Not indefinite                                    Indefinite


                                               - 78 -
(Dkt. No. 82, Ex. B, at 47; Dkt. No. 97, at 38; Dkt. No. 100, at 32; Dkt. No. 104-1, at 76.) The

parties submit that this term appears in Claims 1 and 12 of the ’029 Patent. (Id., at 76 & 79.)

        (1) The Parties’ Positions

        Plaintiff argues that “[t]he clause Apple contends is indefinite makes clear that the ‘fetching

data . . .’ step is contingent upon a user selection enabling fetching for the application whose data

is to be fetched.” (Dkt. No. 97, at 39.) 15

        Defendant responds that these claims are unclear because “if data is already fetched, what

does it mean to additionally fetch data if fetching is enabled?” (Dkt. No. 100, at 33.) Moreover,

Defendant argues, “the claimed concept—‘fetching data’ contingent on whether fetching is

enabled for a particular application—simply finds no support in either the ’029 patent or its

prosecution history, leaving a skilled artisan with no guidance as to its scope.” (Id.)

        Plaintiff replies:

        These wherein clauses are easily understood in the context of the claim. Apple
        does not advance an alternative interpretation of the claim that would prevent
        reasonable determination of its scope—the standard under Nautilus. Apple only
        complains that limiting the “fetching” limitation with a wherein clause is somehow
        “redundant” or “ambiguous,” neither of which are sufficient for a finding of
        indefiniteness.

(Dkt. No. 102, at 14 (citing Dkt. No. 97-57, Dec. 20, 2019 Goodrich Decl., at ¶ 140).)

        At the March 13, 2020 hearing, the parties presented no oral arguments as to this term.

        (2) Analysis

        Claim 1 of the ’029 Patent, for example, recites (emphasis added):

        1. A mobile device having an established multiplexed connection for optimizing
        communications, the mobile device comprising:

15
   Plaintiff also cites IPR proceedings in which Defendant did not assert indefiniteness as to the
present disputed term, but Plaintiff fails to show how this is relevant or probative in the present
litigation. (See Dkt. No. 97, at 39.)

                                                - 79 -
               a memory; and
               a processor configured for:
                   receiving a selection from a user whether to enable an
                       application for fetching;
                   communicating over the established multiplexed
                       connection;
                   predicting an activity session based on application access
                       history, wherein the application access history includes
                       historical application usage;
                   fetching data for the application before the activity session
                       to support the predicted activity session before beginning
                       the activity session, wherein the application is operating
                       in a background of the mobile device, wherein the data
                       is fetched if the fetching is enabled by the user selection
                       for the application, wherein at least some of the fetched
                       data is for background requests made by the application
                       on the mobile device;
                   wherein a second connection is established that is other than
                       the established multiplexed connection with the mobile
                       device,
                   wherein fetching data occurs over the second connection;
                       and
                   disconnecting from the second connection.

       Defendant argues that the “fetching data . . .” limitation “simply demands ‘fetching data,’”

and “[t]his leaves the person of ordinary skill in the art unsure of the scope of the claim as to the

redundant limitation that ‘data is fetched if the fetching is enabled.’” (Dkt. No. 100, at 32.)

       A fair reading of the claim as a whole, however, is that the disputed term sets forth a

condition for performance of “fetching data,” and that condition refers to the “selection from a

user whether to enable an application for fetching.” Indeed, the disputed term and the “selection”

limitation were added to the claim by the same amendment, namely an examiner amendment

entered as part of a Notice of Allowability. (See Dkt. No. 102, Ex. GGG, Mar. 30, 2018 Notice of

Allowability (SEVEN_APPLE-000000866); see also id., Examiner’s Amendment, at 2 & 5

(SEVEN_APPLE-000000867, -870).) The same relevant analysis applies to Claim 12, the other

claim here at issue.



                                               - 80 -
       Because the claim “inform[s] those skilled in the art about the scope of the invention with

reasonable certainty,” Defendant fails to demonstrate indefiniteness. Nautilus, 572 U.S. at 910;

see Sonix, 844 F.3d at 1377 (“Indefiniteness must be proven by clear and convincing evidence.”).

The deposition testimony of Plaintiff’s expert, Dr. Michael Goodrich, cited here by Defendant,

does not compel otherwise. (See Dkt. No. 100, Ex. 11, Jan. 15, 2020 Goodrich dep. at 139:19–

143:9 (“Just sitting here today, I’m not immediately recalling where this notion of enabling

fetching is taught.”).) Further, the contrary opinions of Defendant’s expert, Dr. Adam Porter, are

unpersuasive. (See Dkt. No. 97, Ex. CC, Dec. 20, 2019, at ¶¶ 114–125.)

       The Court therefore hereby expressly rejects Defendant’s indefiniteness argument.

Defendant presents no alternative proposed construction, and no further construction is necessary.

       The Court accordingly hereby construes “wherein the data is fetched if the fetching is

enabled by the user selection for the application” to have its plain meaning.

                                 XV. PROCESSOR TERMS

       The so-called “processor” terms appear in the ’127, ’056, ’734, ’550, ’619, ’914, ’771,

’476, ’539, ’029, and ’986 Patents. All but the ’986 Patent are discussed above. The ’986 Patent,

titled “Mobile Device Configured for Communicating with Another Mobile Device Associated

with an Associated User,” issued on July 18, 2017, and bears an earliest priority date of January

11, 2008. The Abstract of the ’986 Patent states:

       Systems and methods for operating a mobile virtual network are disclosed. A
       mobile virtual network operator is disclosed as an entity that provides a mobile
       networking service to a user, the mobile networking service being provided using
       a physical mobile network provided by a third party. The mobile virtual network
       operator may provide content distribution services, data access services, or
       messaging services to a user of a mobile device.




                                              - 81 -
V. “processor configured” and Similar Terms


                             V.(1) “processor configured for”
                                    (’539 Patent, Claim 7)
                     (Dkt. No. 82, Ex. B, at 1–2; Dkt. No. 104, at 62–63.)

 Plaintiff’s Proposed Construction              Defendant’s Proposed Construction

 This claim term does not invoke 35 U.S.C. This is a means-plus-function term under
 § 112 ¶ 6. No construction is necessary, the 35 U.S.C. 112 ¶ 6.
 term is not subject to § 112 ¶ 6, and is not
 indefinite.                                  Function:
                                                  “querying a user by displaying a
                                              notification on a user interface of the mobile
                                              device to select whether to enter a power save
                                              mode; upon selection by a user of entering the
                                              power save mode for the mobile device,
                                              optimizing traffic at the mobile device by
                                              blocking transmission of at least some traffic
                                              from the mobile device”

                                                Structure:
                                                    Indefinite


                             V.(2) “a processor configured to”
                                (’550 Patent, Claims 15, 32)
                (Dkt. No. 82, Ex. B, at 6–8; Dkt. No. 104, at 31–32 & 35–36.)

 Plaintiff’s Proposed Construction              Defendant’s Proposed Construction

 This claim term does not invoke 35 U.S.C. This is a means-plus-function term under
 § 112 ¶ 6. No construction is necessary, the 35 U.S.C. 112 ¶ 6.
 term is not subject to § 112 ¶ 6, and is not
 indefinite.                                  Function (for claim 15):
                                                  “send application data requests to a host
                                              over a first connection at a first frequency,
                                              receive data from the network responsive to the
                                              sent application data requests, select a power
                                              management mode from a plurality of power
                                              management modes based on an amount of
                                              battery power remaining on the mobile device,
                                              wherein the selection of a power management
                                              mode is further based on the amount of battery
                                              power remaining being below a predetermined

                                            - 82 -
    amount, change the frequency that application
    data requests are sent from the first frequency
    to a second frequency associated with the
    selected power management mode, exit the
    low power mode when an amount of battery
    power remaining is above a predetermined
    amount”

    Function (for claim 32):
        “monitor a remaining battery level of the
    battery, send application data requests to a host
    over a first connection at a first frequency,
    receive data from the host responsive to the
    sent application data requests, operate in a
    normal operations mode when a remaining
    battery level is above a predetermined amount,
    select a low power mode from a plurality of
    power management modes in order to conserve
    the remaining battery level when the remaining
    battery level is below the predetermined
    amount, wherein the low power mode is based
    on amount of battery power remaining on the
    mobile device being below a predetermined
    amount, change the frequency that application
    data requests are sent from the first frequency
    to a second frequency associated with the low
    power management mode, exit the low power
    management mode when the remaining battery
    level is above the predetermined amount; and
    receive a trigger that notifies the mobile device
    of new data, wherein the trigger at least in part
    causes the mobile device to send application
    data requests”

    Structure:
        Indefinite




- 83 -
                            V.(3) “a processor configured for”
                                   (’914 Patent, Claim 11)
                     (Dkt. No. 82, Ex. B, at 10–11; Dkt. No. 104, at 45.)

Plaintiff’s Proposed Construction               Defendant’s Proposed Construction

This claim term does not invoke 35 U.S.C. This is a means-plus-function term
§ 112 ¶ 6. No construction is necessary, the under 35 U.S.C. 112 ¶ 6.
term is not subject to § 112 ¶ 6, and is not
indefinite.                                  Function:
                                                 “receiving a unique authentication token
                                             from each of a first device an indication of
                                             content available from a content provider,
                                             transmitting selected content to the first device
                                             in response to a user selection of content
                                             available from the content provider at the first
                                             device, and automatically transmitting the
                                             selected content to the second device, where
                                             the selected content is transmitted to the first
                                             device through a first connection and to the
                                             second device through a second connection
                                             distinct from the first connection”

                                                Structure:
                                                    Indefinite




                                            - 84 -
    V.(4) “a processor in communication with the memory and configured to execute
                          instructions stored in the memory to”
                                  (’127 Patent, Claim 33)
                  (Dkt. No. 82, Ex. B, at 14–15; Dkt. No. 104-1, at 7–9.)

Plaintiff’s Proposed Construction               Defendant’s Proposed Construction

This claim term does not invoke 35 U.S.C. This is a means-plus-function term under
§ 112 ¶ 6. No construction is necessary, the 35 U.S.C. 112 ¶ 6.
term is not subject to § 112 ¶ 6, and is not
indefinite.                                  Function:
                                                 “receive a selection from a user whether to
                                             optimize traffic of a first application executing
                                             in a background of the mobile device; optimize
                                             background traffic of the first application;
                                             receive a selection from a user whether to enter
                                             a power save mode, where the power save
                                             mode is based on a battery level of the mobile
                                             device; upon selection to enter the power save
                                             mode, adjust a timing of activities of a second
                                             application executing in the background of the
                                             mobile device to reduce usage of at least one
                                             resource of the mobile device; exit the power
                                             save mode, wherein the power save mode is
                                             exited based on a battery level or in response
                                             to the user directing the mobile device to exit
                                             the power save mode”

                                                Structure:
                                                    Indefinite


                     V.(5) Preamble of Claim 42 of the ’127 Patent
                  (Dkt. No. 82, Ex. B, at 16–17; Dkt. No. 104-1, at 10–11.)

Plaintiff’s Proposed Construction               Defendant’s Proposed Construction

This claim term does not invoke 35 U.S.C. This [is] a means-plus-function term under
§ 112 ¶ 6. No construction is necessary, the 35 U.S.C. 112 ¶ 6.
term is not subject to § 112 ¶ 6, and is not
indefinite.                                  Function:
                                                 “receive a selection from a user whether to
                                             optimize traffic of a first application executing
                                             in a background of the mobile device; optimize
                                             background traffic of the first application;

                                            - 85 -
                                                receive a selection from a user whether to enter
                                                a power save mode, where the power save
                                                mode is based on a battery level of the mobile
                                                device; upon selection to enter the power save
                                                mode, adjust a timing of activities of a second
                                                application executing in the background of the
                                                mobile device to reduce usage of at least one
                                                resource of the mobile device; exit the power
                                                save mode, wherein the power save mode is
                                                exited based on a battery level or in response
                                                to the user directing the mobile device to exit
                                                the power save mode”

                                                Structure:
                                                    Indefinite


                   V.(6) “a processor, the mobile device configured to”
                                 (’056 Patent, Claims 1, 19)
              (Dkt. No. 82, Ex. B, at 21–23; Dkt. No. 104-1, at 13–14 & 19–20.)

Plaintiff’s Proposed Construction               Defendant’s Proposed Construction

This claim term does not invoke 35 U.S.C. This is a means-plus-function term under
§ 112 ¶ 6. No construction is necessary, the 35 U.S.C. 112 ¶ 6.
term is not subject to § 112 ¶ 6, and is not
indefinite.                                  Function (for claim 1):
                                                 “batch data from a first application and a
                                             second application for transmission to a
                                             respective first application server and a second
                                             application server over the wireless network,
                                             wherein, the batched data from the first
                                             application and the second application is
                                             batched while a backlight of the mobile device
                                             is off in response to inactivity of the mobile
                                             device; allow a first message from a remote
                                             server distinct from the first application server
                                             and the second application server to be
                                             received while the batched data from the first
                                             application and the second application is
                                             batched; wherein the first message from the
                                             remote server is directed to the first application
                                             and contains data from the first application
                                             server and is associated with the mobile device
                                             and the first application; transmit a second
                                             message associated with the first application to

                                            - 86 -
    the remote server or the first application server
    in response to receipt of the first message from
    the remote server; transmit the batched data to
    the respective first application server and the
    second application server over the wireless
    network while the backlight of the mobile
    device remains off; wherein the batching of
    data for the first application and the second
    application can be enabled or disabled by a
    user of the mobile device on an application-by-
    application basis”

    Function (for claim 19):
         “batch data from a first application and a
    second application for transmission to a
    respective first application server and a second
    application server over the wireless network,
    wherein, the batched data from the first
    application and the second application is
    batched while a backlight of the mobile device
    is off in response to inactivity of the mobile
    device; wherein the mobile device is further
    configured to allow the first application to:
    receive a first message directed to the first
    application on the mobile device from a remote
    server distinct from the first application server
    and the second application server while the
    batching occurs; wherein the first message
    from the remote server contains data from the
    first application server and is associated with
    the mobile device and the first application;
    transmit a second message associated with the
    first application to the remote server or the first
    application server in response to receipt of the
    first message from the remote server; transmit
    the batched data to the respective first
    application server and the second application
    server over the wireless network while the
    backlight of the mobile device remains off,
    wherein the batching of data for the first
    application and the second application can be
    enabled or disabled by a user of the mobile
    device on an application-by-application basis”

    Structure:
        Indefinite

- 87 -
                            V.(7) “a processor configured to”
                               (’476 Patent, Claims 23, 33)
                              (Dkt. No. 82, Ex. B, at 31–33.)

Plaintiff’s Proposed Construction              Defendant’s Proposed Construction

This claim term does not invoke 35 U.S.C. This is a means-plus-function term under
§ 112 ¶ 6. No construction is necessary, the 35 U.S.C. 112 ¶ 6.
term is not subject to § 112 ¶ 6, and is not
indefinite.                                  Function (for claim 23):
                                                  “receive a username and a password from
                                             a first computer; authenticate the username and
                                             the password with a user database; issue a
                                             token for the first computer after
                                             authenticating the username and the password,
                                             wherein a first point-to-point security
                                             association is negotiated with the first
                                             computer and a second point-to-point security
                                             association is negotiated with a second
                                             computer; receive a transaction message from
                                             the second computer, the transaction message
                                             comprising control data and payload data,
                                             wherein the control data includes information
                                             that provides authentication of a source of the
                                             transaction      and    transaction      routing
                                             information, wherein the information includes
                                             the token; and transmit the payload data to the
                                             first computer based on the transaction routing
                                             information”

                                               Function (for claim 33):
                                                   “encrypt first data of a first data path in a
                                               transaction using a first security association,
                                               wherein the first data path is through an
                                               intermediary server that provides connectivity
                                               between the first computer and a second
                                               computer, and wherein the first security
                                               association is not known to the intermediary
                                               server; wherein the transaction comprises a
                                               transaction message that includes control data
                                               and payload data; transmit the control data to
                                               the intermediary server, wherein the control
                                               data includes a token associated with the
                                               intermediary server and the token provides

                                           - 88 -
                                                transaction routing information; encrypt
                                                second data of a second data path using a
                                                second security association, wherein the
                                                second data path is distinct from the
                                                intermediary server; and transmit the payload
                                                data through the second data path”

                                                Structure:
                                                    Indefinite


                            V.(8) “a processor configured for”
                               (’986 Patent, Claims 1, 12, 23)
                 (Dkt. No. 82, Ex. B, at 34; Dkt. No. 104-1, at 89, 92 & 94.)

Plaintiff’s Proposed Construction               Defendant’s Proposed Construction

This claim term does not invoke 35 U.S.C. This is a means-plus-function term under
§ 112 ¶ 6. No construction is necessary, the 35 U.S.C. 112 ¶ 6.
term is not subject to § 112 ¶ 6, and is not
indefinite.                                  Function:
                                                  “authenticating a user device, accessing or
                                             creating content in response to a selection by
                                             the user at an application of the first device;
                                             transmitting a representation of the accessed
                                             content to an application at a second device
                                             associated with the user, where the second
                                             device is authenticated over a mobile network,
                                             the content is transmitted to the second device
                                             in response to a selection at the second device,
                                             the selection identified accessed content at the
                                             first device to be transmitted, where after the
                                             second device is authenticated over the mobile
                                             network, it authenticates with the first device
                                             before the content is transmitted, and it is
                                             possible the connection is maintained between
                                             the first device and the second device to allow
                                             transmission of the representation even if the
                                             first device is not connected over the mobile
                                             network”

                                                Structure:
                                                    Indefinite




                                            - 89 -
  V.(9) “a processor and memory containing instructions executable by the processor
                          whereby the device is operable to”
                                 (’619 Patent, Claim 22)
                    (Dkt. No. 82, Ex. B, at 37; Dkt. No. 104-1, at 39.)

Plaintiff’s Proposed Construction               Defendant’s Proposed Construction

This claim term does not invoke 35 U.S.C. This is a means-plus-function term under
§ 112 ¶ 6. No construction is necessary, the 35 U.S.C. 112 ¶ 6.
term is not subject to § 112 ¶ 6, and is not
indefinite.                                  Function:
                                                 “optically receive information including a
                                             displayed service activation code from a
                                             remote device; register the remote device for
                                             access to a messaging account using the
                                             service activation code; receive a message for
                                             the messaging account; encrypt the message
                                             using an encryption key; and send the message
                                             to the remote device”

                                                Structure:
                                                    Indefinite


                     V.(10) Preamble of Claim 51 of the ’619 Patent
                    (Dkt. No. 82, Ex. B, at 41; Dkt. No. 104-1, at 41–42.)

Plaintiff’s Proposed Construction               Defendant’s Proposed Construction

This claim term does not invoke 35 U.S.C. This is a means-plus-function term under
§ 112 ¶ 6. No construction is necessary, the 35 U.S.C. 112 ¶ 6.
term is not subject to § 112 ¶ 6, and is not
indefinite.                                  Function:
                                                 “optically receiving information including
                                             a displayed service activation code from a
                                             remote device; registering the remote device
                                             for access to a messaging account using the
                                             service activation code; receiving a message
                                             for the messaging account; encrypting the
                                             message using an encryption key; and sending
                                             the message to the remote device, wherein the
                                             device is authenticated to access the messaging
                                             account”

                                                Structure:

                                            - 90 -
                                                     Indefinite


                            V.(11) “processor configured for”
                                   (’029 Patent, Claim 1)
                  (Dkt. No. 82, Ex. B, at 44–45; Dkt. No. 104-1, at 74–75.)

Plaintiff’s Proposed Construction               Defendant’s Proposed Construction

This claim term does not invoke 35 U.S.C. This is a means-plus-function term under
§ 112 ¶ 6. No construction is necessary, the 35 U.S.C. 112 ¶ 6.
term is not subject to § 112 ¶ 6, and is not
indefinite.                                  Function:
                                                  “receiving a selection from a user whether
                                             to enable an application for fetching;
                                             communicating        over     the    established
                                             multiplexed connection; predicting an activity
                                             session based on application access history,
                                             wherein the application access history includes
                                             historical application usage; fetching data for
                                             the application before the activity session to
                                             support the predicted activity session before
                                             beginning the activity session, wherein the
                                             application is operating in a background of the
                                             mobile device, wherein the data is fetched if
                                             the fetching is enabled by the user selection for
                                             the application, wherein at least some of the
                                             fetched data is for background requests made
                                             by the application on the mobile device;
                                             wherein a second connection is established that
                                             is other than the established multiplexed
                                             connection with the mobile device, wherein
                                             fetching data occurs over the second
                                             connection; and disconnecting from the second
                                             connection”

                                                Structure:
                                                    Indefinite




                                            - 91 -
              V.(12) “processor coupled to the memory and configured to”
                              (’734 Patent, Claims 1, 2, 5–7)
                     (Dkt. No. 82, Ex. B, at 48; Dkt. No. 104-1, at 23.)

Plaintiff’s Proposed Construction              Defendant’s Proposed Construction

This claim term does not invoke 35 U.S.C. This is a means-plus-function term under
§ 112 ¶ 6. No construction is necessary, the 35 U.S.C. 112 ¶ 6.
term is not subject to § 112 ¶ 6, and is not
indefinite.                                  Function:
                                                 “receive instructions from a user to enter a
                                             power save mode; while in the power save
                                             mode, block transmission of outgoing
                                             application data requests, wherein the outgoing
                                             application data requests are background
                                             application requests for more than one
                                             application; while in the power save mode,
                                             allow transmission of additional outgoing
                                             application data requests in response to
                                             occurrence of receipt of data transfer from a
                                             remote entity, user input in response to a
                                             prompt displayed to the user, and a change in a
                                             background status of an application executing
                                             on the mobile device, wherein the additional
                                             outgoing application data requests are
                                             foreground application requests, wherein the
                                             remote entity is an intermediary server that
                                             provides connectivity between an application
                                             server for the application and the mobile
                                             device; exit the power save mode based on
                                             received instructions from the user to exit the
                                             power save mode, wherein, when the power
                                             save mode is exited, the outgoing application
                                             data requests occurring while the mobile
                                             device is not in the power save mode are
                                             blocked by user selection on an application-by-
                                             application basis, wherein the user selection
                                             instructs the mobile device whether to block
                                             the outgoing application data requests for each
                                             application that is selected by the user for
                                             blocking.

                                               Structure:
                                                   Indefinite


                                           - 92 -
                      V.(13) Preamble of Claim 1 of the ’771 Patent
                      (Dkt. No. 82, Ex. B, at 54; Dkt. No. 104-1, at 49.)

Plaintiff’s Proposed Construction               Defendant’s Proposed Construction

To [sic] preamble does not invoke 35 U.S.C. This is a means-plus-function term under
§ 112 ¶ 6. No construction is necessary, the 35 U.S.C. 112 ¶ 6.
term is not subject to § 112 ¶ 6, and is not
indefinite.                                  Function:
                                                 “receiving a token issued by an
                                             intermediary server; and transmitting a
                                             transaction message comprising payload data
                                             to the intermediary server, wherein the payload
                                             data is transmitted to a second computer by the
                                             intermediary server based on the token and the
                                             intermediary server is coupled to the second
                                             computer over a mobile network”

                                                Structure:
                                                    Indefinite


                           V.(14) “a processor configured for”
                                  (’771 Patent, Claim 26)
                  (Dkt. No. 82, Ex. B, at 60–61; Dkt. No. 104-1, at 51–52.)

Plaintiff’s Proposed Construction               Defendant’s Proposed Construction

The term does not invoke 35 U.S.C. § 112 ¶ 6. This is a means-plus-function term under
No construction is necessary, the term is not 35 U.S.C. 112 ¶ 6.
subject to § 112 ¶ 6, and is not indefinite.
                                              Function:
                                                  “receiving a token issued by an
                                              intermediary server; and transmitting a
                                              transaction message comprising payload data
                                              to the intermediary server, wherein the payload
                                              data is transmitted to a second computer by the
                                              intermediary server based on the token and the
                                              intermediary server is coupled to the second
                                              computer over a mobile network”

                                                Structure:
                                                    Indefinite




                                            - 93 -
       (1) The Parties’ Positions

       Plaintiff argues that the “processor” terms connote structure and also are presumed not to

invoke 35 U.S.C. § 112, ¶ 6. (See Dkt. No. 97, at 39–45.) 16

       Defendant responds that “[e]ach of the ‘processor’ terms recite functionality without

definite structure,” and “[t]he mere disclosure of a general-purpose processor is not sufficient

structure.” (Dkt. No. 100, at 40.) As to the threshold question of whether 35 U.S.C. § 112, ¶ 6

applies, Defendant urges that “[n]othing in the claim language suggests the ‘processor’ is a

particular, special-purpose processor programmed for such functions.                 Absent specific

programming, a general-purpose processor is insufficient structure to perform these functions

. . . .” (Id., at 41.) Finally, as to the application of 35 U.S.C. § 112, ¶ 6, Defendant argues that

“[t]he failure to disclose the necessary corresponding structure for performing each of the claimed

functions afflicts each of the ‘processor’ terms” and renders the terms indefinite. (Id., at 45.) 17

       Plaintiff replies that “Apple’s argument is contradicted by the Federal Circuit’s recent

controlling precedent that a ‘general purpose computer’ or a ‘central processing unit’ is sufficient

structure and not subject to §112(6).” (Dkt. No. 102, at 15 (citation omitted).)

       At the March 13, 2020 hearing, the parties presented no oral arguments as to these terms.




16
   Plaintiff also cites IPR proceedings in which Defendant did not assert indefiniteness as to the
present disputed term, but Plaintiff fails to show how this is relevant or probative in the present
litigation. (See Dkt. No. 97, at 43–44.)
17
   As a procedural matter, Defendant also submits: “Critically, SEVEN chose to omit proposed
structure from its claim construction disclosures and in its expert’s declarations (Dkt. 82-2 at 1
n.1), admitting in its brief that its failure was deliberate. SEVEN Op. Br. at 45. Thus, should the
Court agree that § 112(6) applies to these terms, SEVEN has conceded their indefiniteness.
SEVEN’s suggestion that the Court should allow it supplemental briefing to address the issue
later ignores, at its own peril, the Court’s patent rules governing the timing for claim
construction disclosures.” (Id., at 45.)

                                                - 94 -
       (2) Analysis

       Title 35 U.S.C. § 112(f) (formerly § 112, ¶ 6) provides: “An element in a claim for a

combination may be expressed as a means or step for performing a specified function without the

recital of structure, material, or acts in support thereof, and such claim shall be construed to cover

the corresponding structure, material, or acts described in the specification and equivalents

thereof.” “In exchange for using this form of claiming, the patent specification must disclose with

sufficient particularity the corresponding structure for performing the claimed function and clearly

link that structure to the function.” Triton Tech of Tex., LLC v. Nintendo of Am., Inc., 753 F.3d

1375, 1378 (Fed. Cir. 2014).

       “[T]he failure to use the word ‘means’ . . . creates a rebuttable presumption . . . that § 112,

para. 6 does not apply.” Williamson v. Citrix Online LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015)

(citations and internal quotation marks omitted). “When a claim term lacks the word ‘means,’ the

presumption can be overcome and § 112, para. 6 will apply if the challenger demonstrates that the

claim term fails to recite sufficiently definite structure or else recites function without reciting

sufficient structure for performing that function.” Id. at 1349 (citations and internal quotation

marks omitted).

       Williamson, in an en banc portion of the decision, abrogated prior statements that the

absence of the word “means” gives rise to a “strong” presumption against means-plus-function

treatment. Id. (citation omitted). Williamson also abrogated prior statements that this presumption

“is not readily overcome” and that this presumption cannot be overcome “without a showing that

the limitation essentially is devoid of anything that can be construed as structure.” Id. (citations

omitted). Instead, Williamson found, “[h]enceforth, we will apply the presumption as we have

done prior to Lighting World . . . .” Id. (citing Lighting World, Inc. v. Birchwood Lighting, Inc.,



                                                - 95 -
382 F.3d 1354, 1358 (Fed. Cir. 2004)). In a subsequent part of the decision not considered en

banc, Williamson affirmed the district court’s finding that the term “distributed learning control

module” was a means-plus-function term that was indefinite because of lack of corresponding

structure, and in doing so Williamson stated that “‘module’ is a well-known nonce word.” 792

F.3d at 1350.

       Defendant urges that “[i]f the specification discloses that the claimed function is performed

by a programmed general-purpose computer, ‘the specification must disclose an algorithm for

performing the claimed function.’” (Dkt. No. 100, at 43 (quoting Williamson, 792 F.3d at 1352).)

Defendant relies on, for example, In re Katz, which noted that a general-purpose computer may be

insufficient structure for claims involving “specific functions that would need to be implemented

by programming a general purpose computer to convert it into a special purpose computer capable

of performing those specified functions.” In re Katz Interactive Call Processing Patent Litig., 639

F.3d 1303, 1316 (Fed. Cir. 2011).

       The algorithm requirement, however, is a requirement if 35 U.S.C. § 112, ¶ 6 applies.

Defendant’s argument that 35 U.S.C. § 112, ¶ 6 applies because the patents fail to disclose

algorithms is unpersuasive because the argument pertains to issues not directly relevant here, such

as perhaps enablement, written description, or sufficiency of corresponding structure:

       The overall means-plus-function analysis is a two-step process. Naturally, there is
       some analytical overlap between these two steps. In the first step, we must
       determine if the claim limitation is drafted in means-plus-function format. As part
       of this step, we must construe the claim limitation to decide if it connotes
       “sufficiently definite structure” to a person of ordinary skill in the art, which
       requires us to consider the specification (among other evidence). In the second
       step, if the limitation is in means-plus-function format, we must specifically review
       the specification for “corresponding structure.” Thus, while these two “structure”
       inquiries are inherently related, they are distinct.




                                              - 96 -
Apple Inc. v. Motorola, Inc., 757 F.3d 1286, 1296 (Fed. Cir. 2014) (emphasis added), abrogated

on other grounds by Williamson, 792 F.3d 1339.

       Turning first to the disputed terms reciting a “non-transitory computer-readable [storage]

medium” with “instructions” to be implemented by a “processor,” namely above-identified Terms

V.(5), V.(10), and V.(13), these terms do not use the word “means,” and are not “in a format

consistent with traditional means-plus-function claim limitations.” Williamson, 792 F.3d at 1350;

see, e.g., Kit Check, Inc. v. Health Care Logistics, Inc., No. 2:17-CV-1041, 2019 WL 4142719, at

*9 (S.D. Ohio Aug. 30, 2019) (rejecting argument to apply 35 U.S.C. § 112, ¶ 6 to a claim directed

to “a non-transitory, computer readable medium storing computer-executable instructions” that

can be “executed by one or more processors”; noting that “the term ‘processor,’ used in this way,

does not invoke means-plus-function claiming”).

       Further, Plaintiff submits evidence that the term “processor” has structural meaning in the

relevant arts. (See Dkt. No, 97-58, Dec. 20, 2019 Jones Decl. at ¶¶ 88–89; see also Dkt. No. 97,

Exs. VV, WW, XX & YY (technical dictionary definitions of “processor”).) Disclosures in the

specification are consistent with this structural meaning, such as the following disclosure in the

’029 Patent:

       In general, the routines executed to implement the embodiments of the disclosure,
       may be implemented as part of an operating system or a specific application,
       component, program, object, module or sequence of instructions referred to as
       “computer programs.” The computer programs typically comprise one or more
       instructions set at various times in various memory and storage devices in a
       computer, and that, when read and executed by one or more processing units or
       processors in a computer, cause the computer to perform operations to execute
       elements involving the various aspects of the disclosure.

’029 Patent at 42:6–16 (emphasis added).

       As to the remaining disputed terms, Defendant’s response brief discusses two example

claims. First, Claim 11 of the ’914 Patent recites (emphasis added):

                                              - 97 -
       11. A digital content server comprising:
               a memory; and
               a processor configured for:
                   receiving a unique authentication token from each of a first
                       device and a second device;
                   transferring to a content selection interface on the first
                       device an indication of content available from a content
                       provider;
                   transmitting selected content to the first device in response
                       to a user selection of content available from the content
                       provider at the first device; and
                   automatically transmitting the selected content to the second
                       device,
               wherein the selected content is transmitted to the first device through a first
       connection and to the second device through a second connection distinct from the
       first connection.

Second, Claim 1 of the ’029 Patent recites (emphasis added):

       1. A mobile device having an established multiplexed connection for optimizing
       communications, the mobile device comprising:
             a memory; and
             a processor configured for:
                 receiving a selection from a user whether to enable an
                     application for fetching;
                 communicating over the established multiplexed
                     connection;
                 predicting an activity session based on application access
                     history, wherein the application access history includes
                     historical application usage;
                 fetching data for the application before the activity session
                     to support the predicted activity session before beginning
                     the activity session, wherein the application is operating
                     in a background of the mobile device, wherein the data
                     is fetched if the fetching is enabled by the user selection
                     for the application, wherein at least some of the fetched
                     data is for background requests made by the application
                     on the mobile device;
                 wherein a second connection is established that is other than
                     the established multiplexed connection with the mobile
                     device,
                 wherein fetching data occurs over the second connection;
                     and
                 disconnecting from the second connection.




                                               - 98 -
       In both of these claims, the term “processor” refers to a well-known structure, and the

claims recite that this well-known structure has a particular configuration in the claimed invention.

See, e.g., Finjan, Inc. v. Proofpoint, Inc., No. 13-CV-5808, 2015 WL 7770208, at *10–*11 (N.D.

Cal. Dec. 3, 2015) (“content processor” had specific structure because the claim described

interaction with the transmitter and receiver, and because the specification identified the

component’s location). Further, these “processor” terms refer to executing instructions, and such

program code has been found to connote structure. See, e.g., Zeroclick, LLC v. Apple Inc., 891

F.3d 1003, 1008 (Fed. Cir. 2018) (finding that “user interface code” and “program” were not nonce

words; noting that “the mere fact that the disputed limitations incorporate functional language does

not automatically convert the words into means for performing such functions”); Trading Techs.

Int’l, Inc. v. IBG LLC, No. 10 C 715, 2019 WL 6609428, at *6 (N.D. Ill. Dec. 5, 2019) (Kendall,

J.) (“‘program code’ is not merely a nonce word but does claim sufficient structure”).

       Thus, although the term “processor” may refer to a broad class of structures, this breadth

does not necessarily render the term non-structural. See Skky, Inc. v. MindGeek, s.a.r.l., 859 F.3d

1014, 1119 (Fed. Cir. 2017) (finding “wireless device means” not a means-plus-function term,

noting that “it is sufficient if the claim term is used in common parlance or by persons of skill in

the pertinent art to designate structure, even if the term covers a broad class of structures and even

if the term identifies the structures by their function”) (quoting TecSec, Inc. v. Int’l Bus. Machs.

Corp., 731 F.3d 1336, 1347 (Fed. Cir. 2013)).

       This finding is consistent with the above-discussed intrinsic and extrinsic evidence as well

as with principles articulated by the Federal Circuit prior to the abrogated Lighting World decision.

See Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583 (Fed. Cir. 1996) (finding that

“detent mechanism” was not a means-plus-function term because “‘detent’ denotes a type of



                                                - 99 -
device with a generally understood meaning in the mechanical arts, even though the definitions

are expressed in functional terms”; “It is true that the term ‘detent’ does not call to mind a single

well-defined structure, but the same could be said of other commonplace structural terms such as

‘clamp’ or ‘container.’ What is important is not simply that a ‘detent’ or ‘detent mechanism’ is

defined in terms of what it does, but that the term, as the name for structure, has a reasonably well

understood meaning in the art.”); see also Linear Tech. Corp. v. Impala Linear Corp., 379 F.3d

1311, 1319–21 (Fed. Cir. 2004) (in finding “first circuit,” “second circuit,” and “third circuit” were

not means-plus-function terms, noting “language reciting their respective objectives or

operations”); Personalized Media Commc’ns, LLC v. Int’l Trade Comm’n, 161 F.3d 696, 705 (Fed.

Cir. 1998) (“Even though the term ‘detector’ does not specifically evoke a particular structure, it

does convey to one knowledgeable in the art a variety of structures known as ‘detectors.’”).

       Defendant cites this Court’s decision in St. Isidore, which found that the presumption

against means-plus-function treatment under 35 U.S.C. § 112, ¶ 6 had been rebutted because “[i]n

the context of the ‘processor configured to . . .’ terms, . . . each processor is defined only by the

function that it performs.” St. Isidore Research, LLC v. Comerica Inc., No. 2:15-CV-1390-JRG-

RSP, 2016 WL 4988246, at *14 (E.D. Tex. Sept. 19, 2016). The terms at issue in St. Isidore were

“a processor configured to verify the authenticity of the account access request based on the

response” and “a processor configured to identify a second device associated with the account.”

The disputed terms in the present case, by contrast, such as the examples set forth above, recite

numerous operations, interrelationships, and configuration details that underscore the structural

meaning of “processor” in the context of the claims of the patents-in-suit. St. Isidore itself noted

that “[t]he Court has typically found ‘processor’ to connote sufficient structure to avoid the

application of § 112, ¶ 6 in different circumstances.” Id., at *15. The Court’s analysis in the



                                               - 100 -
SyncPoint case, cited here by Plaintiff, is applicable. See SyncPoint Imaging, LLC v. Nintendo of

Am. Inc., No. 2:15-CV-247, 2016 WL 55118, at *18–*21 (E.D. Tex. Jan. 5, 2016).

       A recent decision of the Federal Circuit is in accord:

       As used in the claims of the ’591 patent, the term “digital processing unit” clearly
       serves as a stand-in for a “general purpose computer” or a “central processing unit,”
       each of which would be understood as a reference to structure in this case, not
       simply any device that can perform a particular function.

Samsung Elecs. Am., Inc. v. Prisua Eng’g Corp., 948 F.3d 1342, 1354 (Fed. Cir. 2020). The

Diebold case cited by Defendant does not compel otherwise. See Diebold Nixdorf, Inc. v. Int’l

Trade Comm’n, 899 F.3d 1291, 1302 (Fed. Cir. 2018) (“there is no evidence—in the form of

dictionary definitions or otherwise—that ‘cheque standby unit’ was reasonably well understood

by persons of ordinary skill in the art to refer to a structure or class of structures”); see also id.

at 1298–1302 (discussing authorities).       Finally, the opinions of Defendant’s experts are

unpersuasive. (See, e.g., Dkt. No. 97, Ex. Y, Dec. 20, 2019 Wicker Decl., at ¶¶ 38–44; see also

id., at ¶¶ 25–31, 56–61, 97–103, 109–113 & 122–127; id., Ex. CC, Dec. 20, 2019 Porter Decl., at

¶¶ 36–43, 57–60, 73–76 & 130–132; id., Ex. FF, Dec. 20, 2019 Houh Decl., at ¶¶ 93–98.)

       The Court therefore finds that the disputed terms are not governed by 35 U.S.C. § 112, ¶ 6,

and Defendant submits no alternative proposed construction. The Court accordingly rejects

Defendant’s indefiniteness argument, and no further construction is necessary. See O2 Micro, 521

F.3d at 1362; see also Finjan, 626 F.3d at 1207; ActiveVideo, 694 F.3d at 1326; Summit 6, 802

F.3d at 1291.

       The Court accordingly hereby construes above-identified terms V.(1) through V.(14) to

have their plain meaning (apart from the Court’s construction of any constituent terms).




                                               - 101 -
                                     XVI. CONCLUSION
 .
       The Court adopts the constructions set forth in this opinion for the disputed terms of the

patents-in-suit. The parties are ordered that they may not refer, directly or indirectly, to each

other’s claim construction positions in the presence of the jury. Likewise, the parties are ordered

to refrain from mentioning any portion of this opinion, other than the actual definitions adopted by

the Court, in the presence of the jury. Any reference to claim construction proceedings is limited

to informing the jury of the definitions adopted by the Court.

     So ORDERED and SIGNED this 31st day of March, 2020.




                                                        ____________________________________
                                                        RODNEY GILSTRAP
                                                        UNITED STATES DISTRICT JUDGE




                                              - 102 -
